OCO®\IO')U`l-LOOI\J-\

I\JI\JI\JI\JI\JI\JI\JI\JI\J_\_\_\_\_\_\_\_\_\_\
®\IO)UT-L(JOI\J-\OCO®\ICDUT-LOON-\

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249:15 Page l Of 61

l~. ~.J
c'~ ,_
f
Anthony G. Thomas n
7725 Peavine Peak Court 2058 nn
Reno, Nv 89523 15 AHll; 95
Tel: (408) 640-2795
E-mail: atemerald2@gmail.com
Debtor |n Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STRICT OF NEVADA - RENO
lN RE: ) Case No. BK-N-14-50333-BTB
)
ANTHONY THOl\/lAS and )Case No. BK-N-14-50331-BTB
)
VVEND| THOl\/lAS ) (Jointly Administered)
>
AT El\/lERALD, LLC ) CHAPTER 7
>
Debtors. )Al\/lENDED EXH|B|T L|ST OF DOCUl\/lENTS
)SUBl\/llTTED |N SUPPORT OF l\/lOT|ON
)FOR JUD|C|AL NOT|CE [FRE 201]
) Date: Friday November 2nd 2018
)Time: 10:00 a.m.
)Judge: l-lon. Bruce T. Beesley
)Courtroom: 2
)

 

Debtor Anthony G. Thomas hereby submits the following Amended Exhibit List to
replace supplement and correct the original Exhibit list filed on 9-5-2018 as Docket

Entry 395 pages 7-8 that Was used as the Template for the Proposed Order taking

 

Judicial Notice of Law & Facts filed on 9-28-2018 as Docket Entry 411.
Ex # Docket# Description of Exhibit Pages
1.1 395 Excerpts from 3-4-2014 BK Filing - Page 11 09

Request that Court take Notice that Debtor listed
l\/lrs. Dorothy Thomas, Debtor Anthony G. Thomas’s
l\/lother as one of his top 20 creditors re: the $2OOK
unsecured loan referenced on p. 36 of 46 of BK Pet

1.2 395 Excerpts from 3-4-2014 BK Filing - Page 12 10
Take Notice that Debtor listed the Plumas County
Tax Assessor as one of the top 20 creditors and
the fact that Debtor disclosed the debt Was for
“Property Taxes"

//
//

 

 

C)COCXJ\|O')U`|LOQN-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
CXJ\IO')U`|-b(»l\)-\C)COCXJ\IO')U`|-b(»)l\)-\

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249:15 Page 2 Of 61

Ex#
1.3

.<<>.O=>.\l_@.w

10.
11.
12.

EXH|B|TS 13-17 FlLED ON 9-5-2018 - DOCKET ENTRY 395-1 - PAGES 1-98:

13.
14.
15.
16.
16.1
16.2
17
//

I'
b

Docket
395

395

395

395

395
395
395
395
395
395
395
395
395

395-1
395-1
395-1
395-1
395-1
395-1
395-1

DESCR|PT|ON OF EXH|B|T

Excerpt from 3-4-2014 BK filing - page 36 of 46 -

Take Notice that Debtors disclosed under para 10
“Other Transfers” - Date January 2008 -

Property Transferred: Residence valued at $25,000
Value Received: $200,000

Transfer to Parents - l\/lr. Eli & l\/lrs. Dorothy Thomas

DEBTOR BAS|C QUEST|ONNA|RE PROV|DED BY
U.S. BANKRUPTCY TRUSTEE SlGNED 11-22-2014

Case Law of the State of California - Belli v. Bonavia
119591167 Cal. Antl.2d

 

Learned Treatise on the Law of Real Property & Deeds
(1911) Devlin (3rd ed.) Ref.

CA Case Law: l-lastings v. Vaughn (1855) 5 Cal. 315
Case Law - l\/lagolo vl Zeitz (1948) 333 U.S. 56

Case Law - ln re: Dood§¢r (1937) 62 F. 653

Case Law - ln re: Adeeb (1986) 787 F.2d 1339

Case Law - California Trust (1952) 111 Cal.App.2d 717
Learned Treatise on the Law of Judicial Notice

L.A. Lawyer l\/lagazine article BK Procedure Turnover Law
Norton Annual Survey of BK Law 2012

Excerpts from 12-4-2014 341 l\/leeting of Creditors

CA Law Transfer by Deed _Qsterberg (1945)
68 Cal.App.2d 254

Blackburn v. Drake (1963) 211 Cal.App.2d 606
Gonzales (1968) 267 Cal.App.2d 428
Transcript from Santa Clara case

US Senate Resolution ~ Dyslexia

CA Dept of Education Dyslexia Guidelines

Excerpts from 8-10-2018 hearing

PAGES
1 1

12-14

15-19

20-27

28-34
35-54
55-57
59-65
66-69
70-90
91-95
96-173
174-191

01 -1 3
15-28
29-39
40-52
53-54
55-76
77-98

 

OCDCO\IO)U`l-LOOI\)-\

I\)|\)|\)l\)|\)l\)l\)l\)|\)-\-¥-\-\-\_a_\_\_\_\
CD\|O)U`|-LOO|\)-\OCDCO\|O)U`l-LOO|\)-¥

 

 

Case 14-50333_-btb Doc 426 Entered 10/16/18 11:4`9:15 Page 3 of 61

\_r

li'

EXH|B|TS 18-27 FlLED ON 9-13-2018 AS DOCKET ENTRY 406 PAGES 9-171:

Ex#
18.
19.
20.
21.
22.
23.
24.
25.

26.

Docket

406
406
406
406
406
406
406

406.

406.

 

 

 

 

 

 

 

DESCR|PT|ON OF EXH|B|T Pages
§ 30.29 Legitimate Disputes, 3A Bankr. Service L.Ed. 09-10
in re: CONEX HOLD|NGS (2014) 518 B.R. 792 11-28
ln re: American Home l\/lortq. Holdin_q (2011) 458 B.R. 792 29-43
ln re: STANC|L (2012) 473 B.R. 478 44-51
ln re: VV.S.F. VVORLD SPORTS FANS (2009) 357 B.R. 786 52-61
in re: Joev’s Steakhouse (2012) 474 B.R. 167 62-86
in re: Sam:ihire Resources. LLC (2016) 2016 WL 320823 87-100
ln re: Pali Holdings. lnc. (2013) 488 B.R. 841 * PGS*
PAGES1-1O 101-110
PART 2 - PAGE 11 149-154
in re: Soundview Elite M. (2016) 543 B.R. 78 * PGS*
PAGES 01-17 155-171
PAGES 18-55 111-148

EXH|B|TS 25- ON 10-10-2018 AS DOCKET ENTRY 423 - PAGES 1-99:
(RENUMBERED EXH|B|TS 1-5 AS EXH|B|TS 25-29:

NEW
EX #

27.

28
29

30

31.

423

423
423

423

423

OLD

E_X# DESCR|PT||ON OF EXH|B|T Pages

1

PR|NTED PHOTOGRAPH OF OR|G|NAL GRANT DEED 10
FRO|\/| JANUARY OF 2008 lN POSSESS|ON OF
EL| & DOROTHY THO|V|AS

Excerpts from Transcript of Hearing of 9-13-2018 11-20

9th Circuit Case Law - Re: inquiry Notice and Section 21-23
544(a)(3) Strong-Arm Powers Patel v. Rugg. (Dist.
Court D. Utah 1996) 196 B.R. 779

9th Circuit California Case re: Section 544(a)(3) and law 24-34
That constructive notice of prior transferees unrecorded

interest defeats priority of bona-fide purchasor that

records and deprives bona fide purchaser of recording

acts.

Weisman v. Peters (1992) 131 B.R. 148.

Learned Treatise on the Law of inquiry Constructive 35-99
and Actual Notice

 

C)COCX)\|OUU`l-LOQI\)-\

l\)l\)l\)l\)l\)l\)|\)|\)|\)_\_.\_.\_\_\._\_\_\_\_\
CX)\ICDU`|-I>OOI\)-\OCOCX)\ICDU`|-LOOI\)-\

| CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249215 Page 4 01 61

L- 4

2 Pomeroy Eq. Jur. (4th Ed. 1919) Sections 591-613
pages 1100-1162

EXH|B|TS ATTACHED TO TH|S EXH|B|T LlST
lN SUPPORT OF REPLY BR|EF
lN SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE
Ex# DESCR|PT|ON OF EXH|B|T Pages
32. Letter dated 8-13-2018 from Hartman Law Firm 06
33. Web Page entitled “VVho are Raskob Students?” 07-08
34. Letter dated 10-23-2015 from US Department Education 09-12

Office of Special Education and Rehabilitative Services
Secretary re: Dyslexia as specific learning disability

|| under both the ADA (Americans With Disabilities Act)
& the lDEA (lndividuals With Disabilities Education Act.

35. Envelope postmarked 1976 sent to Dorothy Thomas With 13-14
cover letter from Dr. Harold N. Levinson re: offer of
Diagnostic procedure to make adequate diagnosis and

 

 

 

 

Test findings ref: Fee of $500 in 1976 dollars, equal to
$2500 in today’s dollars
|| 36. United States v. Whitinq Pools1 lnc. (1983) 462 U.S. 198 15-30
37. in re: Howard’s AL:-pliance Corp. (2nd Cir. 1989) 874 F. 2d 88 31-39
38. ln re: Professional lnvl Properties of America (9th Cir. 1992) 40-48
953 F. 2d 623
39. l\/lartin v. Superior Court (1917) 176 Cal. 289 49-61

 

For the convenience of the Court, the Debtor is hereby attaching Exhibits 32-39
to this Exhibit List, and is concurrently filing With this Exhibit List, a Declaration of
Anthony Thomas, a l\/iemorandum of Points & Authorities in Support of this Repiy Brief,
and making a few more requests for the Court to take Judicial Notice of Adjudicative
Facts that include published decisions, in the form of a continuation of the Proposed
Order filed on 9-28-2018 as DE 411 consisting of 28 pages With check boxes for YES or
NO to indicate Whether or not the Court does or does not take Judicial Notice of each
specific request
//

|| //
//

 

 

C)CQOJ\|O)U`|-|>OON-\

NNNNNNNN-\-\-\-\_\_\_\_\_\_\
B\|O')U`l-|>(JON-\OCQO)\|CDU`|J>OON-\

 

 

 

Case 14-50333_-btb Doc 426 Entered 10/16/18 11:49:15 Page 5 of 61

b

Dated: Friday October 12th 2018.

Respectfully submitted,

 
    

y .
in Propria Persona

 

Case 14-50333;btb Doc 426
L.
HARTMAN
&
HARTMAN

A PROFESS[ONAL CORPORAT]ON

5i0 WEST PLUMB LANE, SUITE B
RF.NO. NEVADA 89509
TELEP}{ONE (775) 324-2800
FACSIMILE (775) 324-l 8l8

August 13, 2018
(Via email to A TEmerale@gmail.com)

Anthony and Wendi Thomas
7725 Peavine Peak Court
Reno, NV 89523

Re: Anthony and Wendi 'I`hgmg§, §;gsg No. l4-5033§-btb

Dear Mr. and Mrs. 'l`homas:

Entered 10/16/18 11:49:15 Page 6 of 61

-J

JF.FFREY L. HARTMAN, ESQ.
S'I'EPHEN D. HARTMAN
(REI`IRED)

Piease provide copies of any and ali documents you have (correspondence, agreements,
promissory notes, real estate documents, recorded documents, etc.) in connection with the
purported 2008 transfer of the Portola property to Mr. and Mrs. Thomas in Saratoga, California.

Please provide these documents within the next two weeks.

 

c: Jeri Coppa-Knudson Trustee

Exhibit 3;’,

WhO are RaSkOb Studel@&i§@a§.ld>l@@§®@“btb DOC 426 Entered 10/16/18 111149.1“_115<0\313&§}€¢€70$/Ul/'SChOOl/Wh°'W€-S€rV€/

Homel About Raskob | Admissions l Day School | Clinic | Faculty and Staff | Support Raskob | ContactUs

 

Who are Rasl<ob Students?

“Haskob/'an's”are bright, inquisitive, and creative. Some are social
butterfiies while others may prefer to hang with a couple close buds.

 

Raskob students have average to above average academic potential, but
are underachieving at their current schools.

Raskob's Unique Program

The Raskob Day School program is designed to meet the needs of our Who are Raskob Students?

students through an individualized academic program that incorporates
one-on-one instruction and small group experience. As a result, Raskob`s Educationa| Program

curriculum operates on multiple levels from remedial to advanced Raskob

is committed to the development of self-directed learners who understand Enrichmem a Additi°na| Se“’ices

their disability and how it impacts them in a variety of settings.
Raskob’s program is_ designed for students who:

¢ are of average to above average cognitive ability
~ have difficulty with decoding, spelling and writing

~ have difficulty with math calculation and reasoning
~ have well developed problem solving skills

¢ struggle With slow processing, executive functioning, or working
memory challenges

~ Students who are diagnosed with:
~ Specific Learning Disability
» Dyslexia, or other Reading Disorders

o Dysgraphia, or other Disorders of Written
Expression

0 ADHD

Auditory Processing Disorder

Our program does not meet the needs of students who have:

» l\/loderate to severe emotional or behavioral issues

' ' 33
___Z_ Exhibit

1 on 10-09-2018 08:17 pm

WhO are RaSkOb Studen@hB@aS!le@SB@b DOC 426 Entered 10/16/ 18 1111 HS<ObPHQQf®CH/®!'SCh°°VWhO-We'$erve/

¢ Academic delays resulting primarily from visual, hearing, or motor
handicaps

0 Autism Spectrum Disorder

o Benefit from behavioral interventions

in reviewing applications and test results for placement in the Day School,
some factors taken into consideration are:

1. Age: The age range for acceptance is 7 through 15 years upon
graduation

2. Grade P|acement: individual educational programming is part of
Raskob Day School. Small groups are formed within the classroom
according to individual educational needs. Once a student is enrolled,
retention or “skipping a grade” are not parts of our policy.

Confidentiality of information Aii information concerning your child`s
academic and psychological records and progress reports are confidential
under Federal and State laws (Pubiic Laws 94-142 and 93-380) and
California Laws, Chapter 1229, States of 1974.) These reports may not be
distributed to any professional or other persons who are not a Raskob
institute/Day School staff member without the written consent, in advance,
by the parents or legal guardians of the child, under the Famiiy Educationai
Rights and Privacy Act of 1974, except by court order.

Ifeel like I am ready to start high school. 1 know whatI need to do to get help, and I know I can do it.
-<S'th Grade Raskob Student

Map and Directions
Site Map
Contact Us

institute Established 1953 Day School Established 1973

3520 Mountain Blvd. Oakland, CA 94619

Tel: (510) 436-1275, Fax: (510) 436-1106
Adivision of Holy Names University in the Oakland Hiils

Executive Director: Edith Ben Ari
Ail content ri- Raskob Day School and Learning |nstitute, 2012

Exhibit 331

2 of 2 10-09-2018 08:17 pm

CG.S€ 14-50333-b'[b DOC 426 Ent€l’€d 10/16/18 1124_9215 Pag€ 9 Of 61

UNI'I'ED STATES DEPARTMENT OF EDUCATION
omcr: or erclAL EDuCATloN AND REHABn.rrAnvE sERvIcEs

'I'HE ASSIS'I`AN'I` SECRE'I`ARY

 

October 23, 2015

Dear Colleague:

Ensuring a high-quality education for children with specific learning disabilities is a critical
responsibility for all of us. l write today to focus particularly on the unique educational needs of
children with dyslexia, dyscalculia, and dysgraphia, which are conditions that could qualify a
child as a child with a specific learning disability under the lndividuals with Disabilities
Education Act (IDEA). The Office of Special Education and Rehabilitation Services (OSERS)
has received communications from stakeholders, including parents advocacy groups and
national disability organizations who believe that State and local educational agencies (SEAs
and LEAS) are reluctant to reference or use dyslexia, dyscalculia, and dysgraphia in evaluations
eligibility determinations or in developing the individualized education program (IEP) under the
lDEA. The purpose of this letter is to clarify that there is nothing in the lDEA that would
prohibit the use of the terms dyslexia, dyscalculia, and dysgraphia in lDEA evaluation, eligibility
determinations or IEP documents

Under the lDEA and its implementing regulations “specific learning disability” is defined, in
part, as “a disorder in one or more of the basic psychological processes involved in
understanding or in using language, spoken or written, that may manifest itself in the imperfect
ability to listen, think, speak, read, write, spell, or to do mathematical calculations including
conditions such as perceptual disabilities brain injury, minimal brain dysfunction, dyslexia, and
developmental aphasia,” See 20 U.S.C. §1401(30) and 34 CFR §300.8(0)(10) (emphasis added).
While our implementing regulations contain a list of conditions under the definition “specific
learning disability,” which includes dyslexia, the list is not exhaustive However, regardless of
whether a child has dyslexia or any other condition explicitly included in this definition of
“specific learning disability,” or has a condition such as dyscalculia or dysgraphia not listed
expressly in the definition, the LEA must conduct an evaluation in accordance with 34 CFR
§§300.304-3 00,31 l to determine whether that child meets the criteria for specific learning
disability or any of the other disabilities listed in 34 CFR §300.8, which implements IDEA’s
definition of “child with a disability,”

For those students who may need additional academic and behavioral supports to succeed in a
general education environment, schools may choose to implement a multi-tiered system of
supports (MTSS), such as response to intervention (RTI) or positive behavioral interventions and
supports (PBIS). MTSS is a Schoolwide approach that addresses the needs of all students
including struggling learners and students with disabilities and integrates assessment and
intervention within a multi-level instructional and behavioral system to maximize student
achievement and reduce problem behaviors

MTSS, which includes scientific, research-based interventions also may be used to identify
children suspected of having a specific learning disability, With a multi-tiered instructional

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov

The Department of Education ’s mission is to promote student achievement and preparedness for global competiveness by
fostering educational excellence and ensuring equal access.

.. ?,. EXhibit 3¢3[

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249:15 Page 10 Of 61
`\r

Page 2 Dear Colleague: Dyslexia Guidance

framework, schools identify students at risk for poor learning outcomes including those who
may have dyslexia, dyscalculia, or dysgraphia; monitor their progress; provide evidence-based
interventions; and adjust the intensity and nature of those interventions depending on a student’s
responsiveness Children who do not, or minimally, respond to interventions must be referred for
an evaluation to determine if they are eligible for special education and related services (34 CFR
§300.309(c)(l)); and those children who simply need intense short-term interventions may
continue to receive those interventions OSERS reminds SEAs and LEAs about previous
guidance regarding the use of MTSS, including RTI, and timely evaluationsl specifically that a
parent may request an initial evaluation at any time to determine if a child is a child with a
disability under IDEA (34 CFR §300.301(b)), and the use of MTSS, such as RTI, may not be
used to delay or deny a full and individual evaluation under 34 CFR §§300.304-300.311 of a
child suspected of having a disability.

In determining whether a child has a disability under the IDEA, including a specific learning
disability, and is eligible to receive special education and related services because of that
disability, the LEA must conduct a comprehensive evaluation under §300.304, which requires
the use of a variety of assessment tools and strategies to gather relevant functional,
developmental, and academic information about the child. This information, which includes
information provided by the parent, may assist in determining: l) whether the child is a child
with a disability; and 2) the content of the child’s IEP to enable the child to be involved in, and
make progress in, the general education curriculum. 34 CFR §300.304(b)(1). Therefore,
information about the child’s learning difficulties including the presenting difficulties related to
reading, mathematics or writing, is important in determining the nature and extent of the child’s
disability and educational needs In addition, other criteria are applicable in determining whether
a child has a specific learning disability. For example, the team determining eligibility considers
whether the child is not achieving adequately for the child’s age or to meet State-approved
grade-level standards when provided with learning experiences and instruction appropriate for
the child’s age or the relevant State standards in areas related to reading, mathematics and
written expression. The team also must determine that the child’s underachievement is not due to
lack of appropriate instruction in reading or mathematics 34 CFR §300.309(a)(1) and (b).
Section 300.311 contains requirements for specific documentation of the child’s eligibility
determination as a child with a specific learning disability, and includes documentation of the
information described above. Therefore, there could be situations where the child’s parents and
the team of qualified professionals responsible for determining whether the child has a specific
learning disability would find it helpful to include information about the specific condition (e.g.,
dyslexia, dyscalculia, or dysgraphia) in documenting how that condition relates to the child’s
eligibility determination 34 CFR §§300.306(a)(1), (c)(l) and 300.308.

 

1 see osEP Memo 11-07 (January 21, 2011) available at;

www.ed @_v/polig'/sgecec_i/gi_iid@ea/memo§_dcltrs/oi:g11-07rtimemo.@fUnder 34 CFR §300.307(a)(2)-(3), as part
of their criteria for determining whether a child has a specific learning disability, States must permit the use of a

process based on the child’s response to scientific, research-based intervention, and may permit the use of other
alternative research-based procedures in making this determination

-\o-' Exhibit judy

CaS€ 14-50333;btb DOC 426 Entered 10/16/18 1124 215 Page 11 Of 61
'~.,

Page 3 - Dear Colleague: Dyslexia Guidance

Stakeholders also requested that SEAs and LEAS have policies in place that allow for the use of
the terms dyslexia, dyscalculia, and dysgraphia on a child’s IEP, if a child’s comprehensive
evaluation supports use of these terms There is nothing in the IDEA or our implementing
regulations that prohibits the inclusion of the condition that is the basis for the child’s disability
determination in the child’s IEP. In addition, the IEP must address the child’s needs resulting
from the child’s disability to enable the child to advance appropriately towards attaining his or
her annual IEP goals and to enable the child to be involved in, and make progress in, the general
education curriculum 34 CFR §§300.320(a)(l), (2), and (4). Therefore, if a child’s dyslexia,
dyscalculia, or dysgraphia is the condition that forms the basis for the determination that a child
has a specific learning disability, OSERS believes that there could be situations where an IEP
Team could determine that personnel responsible for IEP implementation would need to know
about the condition underlying the child’s disability (e.g., that a child has a weakness in decoding
skills as a result of the child’s dyslexia). Under 34 CFR §300.323(d), a child’s IEP must be
accessible to the regular education teacher and any other school personnel responsible for its
implementation, and these personnel must be informed of their specific responsibilities related to
implementing the IEP and the specific accommodations modifications and supports that must
be provided for the child in accordance with the IEP. Therefore, OSERS reiterates that there is
nothing in the IDEA or our implementing regulations that would prohibit IEP Teams from
referencing or using dyslexia, dyscalculia, or dysgraphia in a child’s IEP.

Stakeholders requested that OSERS provide SEAs and LEAs with a comprehensive guide to
commonly used accommodations2 in the classroom for students with specific learning
disabilities including dyslexia, dyscalculia, and dysgraphia The IDEA does not dictate the
services or accommodations to be provided to individual children based solely on the disability
category in which the child has been classified, or the specific condition underlying the child’s
disability classification. The Office of Special Education Programs (OSEP) funds a large
network of technical assistance centers that develop materials and resources to support States
school districts schools and teachers to improve the provision of services to children with
disabilities including materials on the use of accommodations The U.S. Department of
Education does not mandate the use of, or endorse the content of, these products services
materials and/or resources however, States and LEAs may wish to seek assistance from entities
such as the National Center on lntensive Intervention at: him://www.intensiveintervention.org.
the Center for Parent Information and Resources available at: ht_rE://www.gentcenterhub.org.
and the National Center on Accessible Educational Materials available at: hIIE://aem.cast.org{`.
For a complete list of OSEP-funded technical assistance centers please see:

http ;//ccrsosenideasthatwork.orgr.

In implementing the IDEA requirements discussed above, OSERS encourages SEAs and LEAs
to consider situations where it would be appropriate to use the terms dyslexia, dyscalculia, or
dysgraphia to describe and address the child’s unique, identified needs through evaluation,
eligibility, and IEP documents OSERS further encourages States to review their policies

 

2 Although the lDEA uses the term "accommodations” primarily in the assessment context, OSERS understands the
request to refer to the various components of a free appropriate public education, including special education, related
services supplementary aids and services and program modifications or supports for school personnel, as well as
accommodations for students taking assessments

__1\ - Exhibit 34

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:`43:15 Page 12 01 61

b

Page 4 Dear Colleague: Dyslexia Guidance

procedures and practices to ensure that they do not prohibit the use of the terms dyslexia,
dyscalculia, and dysgraphia in evaluations eligibility, and IEP documents Finally, in ensuring
the provision of free appropriate public education, OSERS encourages SEAs to remind their
LEAs of the importance of addressing the unique educational needs of children with specific
learning disabilities resulting from dyslexia, dyscalculia, and dysgraphia during IEP Team
meetings and other meetings with parents under IDEA,

I hope this clarification is helpful to both parents and practitioners in ensuring a high-quality
education for children with specific learning disabilities including children with dyslexia,
dyscalculia, and dysgraphia If you have additional questions or comments please email them to
sldi§i'ed.gov.

Sincerely,

§
Michael K. Yudin

_.,;- Exhibit 314

 

Exhibit 35

CaSe 14-50333- tb DOC 426 Entered 10/16/18 11:49'15 Page 14 Of 61

J

HAROLD N. LEV|NSON, M.D., P.C.
AND ASSOC|ATES
soo NoRTHERN BouLEvARD
GREAT NEcK, NEW YoRK nozi

TELEFHONE (516) 482-2888

Dear Correspondent:

As a result of the influx of individuals interested and inquiring about
Dr. Levinson's methods of diagnosing and treating dyslexic individuals,
this form letter was expediently drafted.

The diagnostic procedure takes approximately 2% hours and is completed
in one visit. It includes all neurological, ocular, "inner ear" and
psycho-educational testing to make an adequate diagnosis. This
diagnosis can be made and explained in almost 1002 of the cases seen.

In addition, a treatment plan is determined on the basis of the test
findings. Thus far, 752 of individuals will have a favorable thera-
peutic response to various combinations of medications and 252 will not.
The favorable response will vary from mild to dramatic, and is thus far
not predictable.

The total fee for this diagnostic-treatment evaluation, performed by

Dr. Levinson or his associate, is $500. This fee must be paid at the
time of the examination. All testing is medical, and may be reimbursable
according to the manner in which your particular insurance policy

covers you for other out-of-hospital medical services.

At the present time, Dr. Levinson and his associate are the only
physicians performing the above described diagnosis and treatment.

I hope this letter clearly explains Dr. Levinson's office procedure;
Should you have any questions, please write or phone.

Sincerely yours,

Carolyn Malman,
Secretary to Dr. Levinson

P.S. To insure proper testing, all individuals with appointments should:
l. be medication free for 24 hours - if possible,
2. eat lightly prior to testing, and
3. if you have a tendency to accumulate wax,have your physician
check and clean your ears.

"‘4 ‘ Exhibit 35

 

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49215 Page f 61

l_' J

UNITED STATES REPORTS

VOLUME 462

CASES ADJUDGED

THE SUPREME COURT

AT

OCTOBER TERM, 1982

JUNE 6 THROUGH JUNE 23, 1983

HENRY C. LIND

REPORTER OF DEC!S!ONS

UNlTED STATES
GOVERNMENT PRlNTING OFFICE
WASHINGTON : 1986

Exhibit 36

 

 

CaSe 14-50333- tb DOC 426 Entered 10/16/18 11249:15 Page 16 Of 61

198 OCTOBER TERM, 1982

Syllabus 462 U. S.

UNITED STATES v. WHITING POOLS, INC.

CERTIdRARI TO THE UNITED STATES COURT OF APPEALS FOR
THE SECOND CIRCUIT

No. 82-215. Argued April 19, 1983-Decided June 8, 1983

Section 542(a) of the Bankruptcy Reform Act of 1978 (Act) requires an en-
tity, other than a custodian, in possession of property of the debtor that
the trustee in bankruptcy can use, sell, or lease under §363 to deliver
that property to the trustee. Section 543(b)(1) requires a custodian in
possession or control of any property of the debtor to deliver the prop-
erty to the trustee. Promptly after the Internal Revenue Service (IRS)
seized respondent swimming pool firm’s tangible personal property to
satisfy a tax lien, respondent filed a petition for reorganization under the
Act. The Bankruptcy Court, pursuant to §543(b)(1), ordered the IRS
to turn the property over to respondent on the condition that respondent
provide the IRS with specified protection for its interests The District
Court reversed, holding that a turnover order against the IRS was not
authorized by either §542(a) or §543(b)(1). The Court of Appeals in
turn reversed the District Court, holding that a turnover order could
issue against the IRS under §542(a).

Held:

1. The reorganization estate includes property of the debtor that has
been seized by a creditor prior to the filing of a petition for reorganiza-
tion. Pp. 202-209.

(a) Both the congressional goal of encouraging reorganization of
troubled enterprises and Congress’ choice of protecting secured credi-
tors by imposing limits or conditions on the trustee’s power to sell, use,
or lease property subject to a secured interest, rather than by excluding
such property from the reorganization estate, indicate that Congress in-
tended a broad range of property, including property in which a creditor
has a secured interest, to be included in the estate. Pp. 203-204.

(b) The statutory language refiects this view of the scope of the es-
tate. Section 541(a)(1) of the Act, which provides that the estate shall
include “all legal or equitable interests of the debtor in property as of the
commencement of the case,” is intended to include any property made
available to the estate by other provisions of the Act such as §542(3).
In effect, §542(a) grants to the estate a possessory interest in certain
property of the debtor that was not held by the debtor at the commence-
ment of reorganization proceedings Pp. 204-207.

(c) This interpretation of §542(a) is supported by its legislative
history and is consistent With judicial precedent predating the Act.

-16."
Exhibit 36

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249:15 Page 17 01

k. ~J

UNITED STATES v. WHITING POOLS, INC. 199

198 Opinion of the Court

Any other interpretation would deprive the reorganization estate of
the assets and property essential to its rehabilitation effort and thereby
would frustrate the congressional purpose behind the reorganization
provisions Pp. 207-208.

` 2. Section 542(a) authorizes the Bankruptcy Court to order the IRS to
turn over the seized property in question. Pp. 209-211.

(a) The IRS is bound by §542(a) to the same extent as any secured
creditor. Nothing in the Act or its legislative history indicates that
Congress intended a special exception for tax collectors P. 209.

(b) While §542(a) would not apply if a tax levy or seizure trans-
ferred to the IRS ownership of the property seized, the Internal Reve-
nue Code does not transfer ownership of such property until the prop-
erty is sold to a bona fide purchaser at a tax sale. Pp. 209-211.

674 F. 2d 144, affirmed.

BLACKMUN, J., delivered the opinion for a unanimous Court,

Stuart A. Smith argued the cause for the United States
With him on the briefs were Solicitor General Lee, Assistant
Atto'mey General Archer, Wynette J. Hewett, and George
L. Hastings, Jr.

Lloyd H. Rel'in argued the cause and filed a brief for
respondent

JUSTICE BLACKMUN delivered the opinion of the Court,

Promptly after the Internal Revenue Service (IRS or Serv-
ice) seized respondent’s property to satisfy a tax lien,
respondent filed a petition for reorganization under the
Bankruptcy Reform Act of 1978, hereinafter referred to
as the “Bankruptcy Code.” The issue before us is whether
§ 542(3) of that Code authorized the Bankruptcy Court to sub-
ject the IRS to a turnover order with respect to the seized
property.

I
A

Respondent Whiting Pools, Inc., a corporation, sells in-
stalls, and services swimming pools and related equipment
and supplies As of January 1981, Whiting owed approxi-
mately $92,000 in Federal Insurance Contribution Act taxes
and federal taxes withheld from its employees but had failed

..`7_,

 

Exhibit 34

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:3|_5 Page 18 01 61

200 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

to respond to assessments and demands for payment by the
IRS. As a consequence, a tax lien in that amount attached
to all of Whiting’s propertyl

On January 14, 1981, the Service seized Whiting’s tangi-
ble personal property-equipment, vehicles inventory, and
office supplies-pursuant to the levy and distraint provi-
sion of the Internal Revenue Code of 1954.2 According
to uncontroverted findings the estimated liquidation value
of the property seized was at most, $35,000, but its
estimated going-concern value in Whiting’s hands was
$162,876. The very next day, January 15, Whiting filed
a petition for reorganization, under the Bankruptcy Code’s
Chapter 11, 11 U. S. C. §1101 et seq. (1976 ed., Supp. V),
in the United States Bankruptcy Court for the Western
District of New York. Whiting was continued as debtor-
in-possession.3

The United States intending to proceed With a tax sale of

‘Section 6321 of the Internal Revenue Code of 1954, 26 U. S. C. §6321,
provides:

“If any person liable to pay any tax neglects or refuses to pay the same
after demand, the amount . . . shall be a lien in favor of the United States
upon all property and rights to property, whether real or personal, belong-
ing to such person.”

2Section 6331 of that Code, 26 U. S. C. §6331, provides:

“(a) Authority of Secretary

“If any person liable to pay any tax neglects or refuses to pay the same
within 10 days after notice and demand, it shall be lawful for the Secretary
to collect such tax (and such further sum as shall be sufficient to cover the
expenses of the levy) by levy upon all property and rights to property . . .
belonging to such person or on which there is a lien provided in this chapter
for the payment of such tax. . .

“(b) Seizure and sale of property

“The term ‘levy’ as used in this title includes the power of distraint and
seizure by any means . . . In any case in which the Secretary may levy
upon property or rights to property, he may seize and sell such property or
rights to property (Whether real or personal, tangible or intangible).”

3 With certain exceptions not relevant here, a debtor-in-possession, such
as Whiting, performs the same functions as a trustee in a reorganization
11 U. S. C. §1107(a) (1976 ed., Supp. V).

" '2" Exhibit 36

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249:15 Page 19 01 61
L.» ~.J

UNITED STATES v. WHITING POOLS, INC. 201
198 Opinion of the Court

the property,“ moved in the Bankruptcy Court for a declara-
tion that the automatic stay provision of the Bankruptcy
Code, §362(a), is inapplicable to the IRS or, in the alterna-
tive, for relief from the stay. Whiting counterclaimed for an
order requiring the Service to turn the seized property over
to the bankruptcy estate pursuant to §542(a) of the Bank-
ruptcy Code.5 Whiting intended to use the property in its
reorganized business
B

The Bankruptcy Court determined that the IRS was bound
by the automatic stay provision. In re Whiting Pools, Inc.,
10 B. R. 755 (1981). Because it found that the seized prop-
erty was essential to Whiting’s reorganization effort, it re-
fused to lift the stay. Acting under §543(b)(1) of the Bank-
ruptcy Code,6 rather than under §542(a), the court directed
the IRS to turn the property over to Whiting on the condition
that Whiting provide the Service With specified protection for
its interests 10 B. R., at 760--761.7

4Section 6335, as amended, of the 1954 Code, 26 U. S. C. §6335, pro-
vides for the sale of seized property after notice. The taxpayer is entitled
to any surplus of the proceeds of the sale. §6342(b).

5Section 542(a) provides in relevant part:

“[A]n entity, other than a custodian, in possession, custody, or control,
during the case, of property that the trustee may use, sell, or lease under
section 363 of this title, or that the debtor may exempt under section 522 of
this title, shall deliver to the trustee, and account for, such property or the
value of such property, unless such property is of inconsequential value or
benefit to the estate.” 11 U. S. C. §542(a) (1976 ed., Supp. V).

6 Section 543(b)(1) requires a custodian to “deliver to the trustee any prop-
erty of the debtor transferred to such custodian, or proceeds of such prop-
erty, that is in such custodian’s possession, custody, or control on the date
that such custodian acquires knowledge of the commencement of the case,”

The Bankruptcy Court declined to base the turnover order on §542(a)
because it felt bound by In re Avery Health Center, Inc., 8 B. R. 1016
(WDNY 1981) (§ 542(a) does not draw into debtor’s estate property seized
by IRS prior to filing of petition).

7 Section 363(€) of the Bankruptcy Code provides:

“N otwithstanding any other provision of this section, at any time, on re-
quest of an entity that has an interest in property used, sold, or leased, or

...\ ..
9 Exhibit 36

Case 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 20 01 61
202 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

The United States District Court reversed, holding that a
turnover order against the Service was not authorized by
either §542(a) or §543(b)(1). 15 B. R. 270 (1981). The
United States Court of Appeals for the Second Circuit, in
turn, reversed the District Court, 674 F. 2d 144 (1982). lt
held that a turnover order could issue against the Service
under §542(a), and it remanded the case for reconsideration
of the adequacy of the Bankruptcy Court’s protection condi-
tions The Court of Appeals acknowledged that its ruling
was contrary to that reached by the United States Court of
Appeals for the Fourth Circuit in Cross Electric Co. v.
United States 664 F. 2d 1218 (1981), and noted confusion
on the issue among bankruptcy and district courts 674 F.
2d, at 145, and n. 1. We granted certiorari to resolve this
conflict in an important area of the law under the new
Bankruptcy Code, 459 U. S. 1033 (1982).

 

II

By virtue of its tax lien, the Service holds a secured in-
terest in Whiting’s property. We first examine whether
§542(a) of the Bankruptcy Code generally authorizes the
turnover of a debtor’s property seized by a secured creditor
prior to the commencement of reorganization proceedings
Section 542(a) requires an entity in possession of “property
that the trustee may use, sell, or lease under section 363” to

 

proposed to be used, sold, or leased, by the trustee, the court shall prohibit
or condition such use, sale, or lease as is necessary to provide adequate
protection of such interest. In any hearing under this section, the trustee
has the burden of proof on the issue of adequate protection.” 11 U. S. C.
§363(e) (1976 ed., Supp. V).

Pursuant to this section, the Bankruptcy Court set the following conditions
to protect the tax lien: Whiting was to pay the Service $20,000 before the
turnover occurred; Whiting also was to pay $1,000 a month until the taxes
were satisfied; the IRS was to retain its lien during this period; and if

Whiting failed to make the payments the stay was to be lifted. 10 B. R.,
at 761.

_2_0...

 

Exhibit 32

Case 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 21 01 61
"Hr d
UNITED STATES v. WHITING POOLS, INC. 203

198 Opinion of the Court

deliver that property to the trustee. Subsections (b) and (c)
of § 363 authorize the trustee to use, sell, or lease any “prop-
erty of the estate,” subject to certain conditions for the pro-
tection of creditors with an interest in the property, Section
541(a)(1) defines the “estate” as “comprised of all the follow-
ing property, wherever located: . . . all legal or equitable in-
terests of the debtor in property as of the commencement of
the case,” Although these statutes could be read to limit the
estate to those “interests of the debtor in property” at the
time of the filing of the petition, we view them as a definition
of what is included in the estate, rather than as a limitation.

A

In proceedings under the reorganization provisions of the
Bankruptcy Code, a troubled enterprise may be restructured
to enable it to operate successfully in the future. Until the
business can be reorganized pursuant to a plan under 11
U. S. C. §§1121-1129 (1976 ed., Supp. V), the trustee or
debtor-in-possession is authorized to manage the property of
the estate and to continue the operation of the business See
§1108. By permitting reorganization, Congress anticipated
that the business would continue to provide jobs to satisfy
creditors’ claims and to produce a return for its owners
H. R. Rep. No. 95-595, p. 220 (1977). Congress presumed
that the assets of the debtor would be more valuable if used
in a rehabilitated business than if “sold for scrap.” Ibid.
The reorganization effort would have small chance of success
however, if property essential to running the business were
excluded from the estate. See 6 J. Moore & L. King, Collier
on Bankruptcy 113.05, p. 431 (14th ed. 1978). Thus, to facili-
tate the rehabilitation of the debtor’s business all the debtor’s
property must be included in the reorganization estate,

This authorization extends even to property of the estate
in which a creditor has a secured interest. §§ 363(b) and (c);
see H. R. Rep. No. 95-595, p. 182 (1977). Although Con-
gress might have safeguarded the interests of secured credi-

EXhibi't 36

....._-.:.._-.c.

_ M-._

 

CaSe 14-50333-010 DOC 426 Entered 10/16/18 11:49:15 Page 22 01 61

v d

204 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

tors outright by excluding from the estate any property sub-
ject to a secured interest, it chose instead to include such
property in the estate and to provide secured creditors with
“adequate protection” for their interests §363(€), quoted '
in n. 7, `Sup'ra. At the secured creditor’s insistence, the
bankruptcy court must place such limits or conditions on the
trustee’s power to sell, use, or lease property as are neces-
sary to protect the creditor. The creditor with a secured
interest in property included in the estate must look to this
provision for protection, rather than to the nonbankruptcy
remedy of possession

Both the congressional goal of encouraging reorganizations
and Congress’ choice of methods to protect secured creditors
suggest that Congress intended a broad range of property to
be included in the estate.

B

The statutory language refiects this view of the scope of
the estate. As noted above, §541(a)(1) provides that the
“estate is comprised of all the following property, wherever
located: . . . all legal or equitable interests of the debtor in
property as of the commencement of the case.” 11 U. S. C.
§541(a)(1) (1976 ed., Supp. V).8 The House and Senate Re-

8 Section 541(a)(1) speaks in terms of the debtor’s “interests . . . in prop-
erty,” rather than property in which the debtor has an interest, but this
choice of language was not meant to limit the expansive scope of the sec-
tion. The legislative history indicates that Congress intended to exclude
from the estate property of others in which the debtor had some minor in-
terest such as a lien or bare legal title, See 124 Cong. Rec. 32399, 32417
(1978) (remarks of Rep. Edwards); id., at 33999, 34016-34017 (remarks of
Sen. DeConcini); cf. §541(d) (property in which debtor holds legal but not
equitable title, such as a mortgage in which debtor retained legal title to
service or to supervise servicing of mortgage, becomes part of estate only
to extent of legal title); 124 Cong. Rec. 33999 (1978) (remarks of Sen. De-
Concini) (§ 541(d) “reiterates the general principle that where the debtor
holds bare legal title without any equitable interest, . . . the estate ac-
quires bare legal title without any equitable interest in the property”).
Similar statements to the effect that §541(a)(1) does not expand the rights

-2.2." Exhibit 36

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 1124 215 Page 23 01 61

iv

UNITED STATES v. WHITING POOLS, INC. 205
198 Opinion of the Court

ports on the Bankruptcy Code indicate that §541(a)(1)’s scope
is broad.9 Most important, in the context of this case,
§541(a)(1) is intended to include in the estate any property
made available to the estate by other provisions of the` Bank-
ruptcy Code. See H. R. Rep. No. 95-595, p. 367 (1977).
Several of these provisions bring into the estate property in
which the debtor did not have a possessory interest at the
time the bankruptcy proceedings commenced.l°

Section 542(a) is such a provision. It requires an entity
(other than a custodian) holding any property of the debtor
that the trustee can use under §363 to turn that property
over to the trustee.‘l Given the broad scope of the reorga-

of the debtor in the hands of the estate were made in the context of describ-
ing the principle that the estate succeeds to no more or greater causes of
action against third parties than those held by the debtor. See H. R. Rep.
No. 95-595, pp. 367-368 (1977). These statements do not limit the ability
of a trustee to regain possession of property in which the debtor had eq-
uitable as well as legal title,

9 “The scope of this paragraph [§ 541(a)(1)] is broad. It includes all kinds
of property, including tangible or intangible property, causes of action (see
Bankruptcy Act §70a(6)), and all other forms of property currently speci-
fied in section 70a of the Bankruptcy Act.” Id., at 367; S. Rep. No. 95-
989, p. 82 (1978).

10See, e. g., §§ 543, 547, and 548. These sections permit the trustee to
demand the turnover of property that is in the possession of others if that
possession is due to a custodial arrangement, § 543, to a preferential trans-
fer, §547, or to a fraudulent transfer, §548.

We do not now decide the outer boundaries of the bankruptcy estate,
We note only that Congress plainly excluded property of others held by
the debtor in trust at the time of the filing of the petition. See §541(b);
H. R. Rep. No. 95-595, p. 368 (1977); S. Rep. No. 95-989, p. 82 (1978).
Although it may well be that funds that the IRS can demonstrate were
withheld for its benefit pursuant to 26 U. S. C. § 7501 (employee withhold-
ing taxes), are excludable from the estate, see 124 Cong. Rec. 32417 (1978)
(remarks of Rep. Edwards) (Service may exclude funds it can trace), the
IRS did not attempt to trace the withheld taxes in this case. See Tr. of
Oral Arg. 18, 28-29.

“ The House Report expressly includes property of the debtor recovered
under § 542(a) in the estate: the estate includes “property recovered by the
trustee under section 542 . . . , if the property recovered was merely out of

-* 23 ' Exhibit 56

 

 

Case 14-50333-b& Doc 426 Entered 10/16/18 11:49:15 Page 24 of 61

206 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

nization estate, property of the debtor repossessed by a
secured creditor falls within this rule, and therefore may be
drawn into the estate, While there are explicit limitations
on the reach of § 542(a),12 none requires that the debtor hold a
possessory interest in the property at the commencement of
the reorganization proceedings13

As does all bankruptcy law, §542(a) modifies the proce-
dural rights available to creditors to protect and satisfy their
liens14 See Wri`ght v. Union Centml Life Ins. Co., 311

the possession of the debtor, yet remained ‘property of the debtor.”’
H. R. Rep. No. 95-595, p. 367 (1977); see 4 L. King, Collier on Bankruptcy
1541.16, p. 541-72.10 (15th ed. 1982).

‘2 Section 542 provides that the property be usable under §363, and that
turnover is not required in three situations: when the property is of incon-
sequential value or benefit to the estate, §542(a), when the holder of the
property has transferred it in good faith without knowledge of the petition,
§542(c), or when the transfer of the property is automatic to pay a life
insurance premium, §542(d).

13Under the old Bankruptcy Act, a bankruptcy court’s summary jurisdic-
tion over a debtor’s property was limited to property in the debtor’s pos-
session when the liquidation petition was filed. Phelps v. United States
421 U. S. 330, 335-336 (1975); Taubel-Scott-Kitzmiller Co. v. Fox, 264
U. S. 426, 432-434 (1924). Phelps, which involved a liquidation under the
prior Bankruptcy Act, held that a bankruptcy court lacked jurisdiction to
direct the Service to turn over property which had been levied on and
which, at the time of the commencement of bankruptcy proceedings was in
the possession of an assignee of the debtor’s creditors

Phelps does not control this case. First, the new Bankruptcy Code
abolished the distinction between summary and plenary jurisdiction, thus
expanding the jurisdiction of bankruptcy courts beyond the possession
limitation. H. R. Rep. No. 95-595, pp. 48-49 (1977); see No'rther'n Pipe-
line Constmction Co. v. Marathon Pipe Line Co., 458 U. S. 50, 54 (1982)
(plurality opinion). Moreover, Phelps was a liquidation situation, and is
inapplicable to reorganization proceedings such as we consider here.

'*One of the procedural rights the law of secured transactions grants a
secured creditor to enforce its lien is the right to take possession of the
secured property upon the debtor’s default. Uniform Commercial Code
§ 9-503, 3A U. L. A. 211 (1981). A creditor’s possessory interest resulting
from the exercise of this right is subject to certain restrictions on the credi-
tor’s use of the property, See §9-504, 3A U. L. A., at 256-257. Here,
we address the abrogation of the Service's possessory interest obtained

-24- Exhibit 36

Case 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 25 01 61
iv 'I

UNITED STATES v. WHITING POOLS, INC. 207
198 Opinion of the Court

U. S. 273, 278-279 (1940). See generally Nowak, Turnover
Following Prepetition Levy of Distraint Under Bankruptcy

Code §542, 55 Am. Bankr. L. J. 313, 332-333 (1981). In ef-

fect, §542(a) grants to the estate a possessory interest in cer-

tain property of the debtor that was not held by the debtor

at the commencement of reorganization proceedings15 The
Bankruptcy Code provides secured creditors various rights
including the right to adequate protection, and these rights l
replace the protection afforded by possession,

C

This interpretation of § 542(a) is supported by the section’s
legislative history. Although the legislative Reports are
silent on the precise issue before us the House and Senate
hearings from which §542(a) emerged provide guidance
Several witnesses at those hearings noted, without contradic-
tion, the need for a provision authorizing the turnover of
property of the debtor in the possession of secured credi-
tors16 Section 542(a) first appeared in the proposed legisla-

pursuant to its tax lien, a secured interest. We do not decide whether any
property of the debtor in which a third party holds a possessory interest
independent of a creditor’s remedies is subject to turnover under § 542(a).
For example, if property is pledged to the secured creditor so that the
creditor has possession prior to any default, § 542(a) may not require turn-
over. See 4 L. King, Collier on Bankruptcy 1541.08[9], p. 541-53 (15th
ed. 1982).

15 Indeed, if this were not the effect, § 542(a) would be largely superfiuous
in light of §541(a)(1). Interests in the seized property that could have
been exercised by the debtor_in this case, the rights to notice and the sur-
plus from a tax sale, see n. 4, supra_are already part of the estate by vir-
tue of §541(a)(1). No coercive power is needed for this inclusion. The
fact that §542(a) grants the trustee greater rights than those held by the
debtor prior to the filing of the petition is consistent with other provisions
of the Bankruptcy Code that address the scope of the estate. See, e. g.,
§544 (trustee has rights of lien creditor); § 545 (trustee has power to avoid
statutory liens); § 549 (trustee has power to avoid certain postpetition
transactions).

16See Hearings on H. R. 31 and H. R. 32 before the Subcommittee on
Civil and Constitutional Rights of the House Committee on the Judiciary,

-25~ Exhibit 56

 

Case 14-50333- b Doc 426 Entered 10/16/18 11:49:15 Page 26 of 61

208 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

tion shortly after these hearings See H. R. 6, §542(a), 95th
Cong., 1st Sess., introduced January 4, 1977. See generally
Klee, Legislative History of the New Bankruptcy Code, 54
Am. Bankr. L. J. 275, 279-281 (1980). The section remained
unchanged through subsequent versions of the legislation

Moreover, this interpretation of §542 in the reorganiza-
tion context is consistent with judicial precedent predating
the Bankruptcy Code. Under Chapter X, the reorganiza-
tion chapter of the Bankruptcy Act of 1878, as amended,
§§ 101-276, 52 Stat. 883 (formerly codified as 11 U. S. C.
§§ 501-676), the bankruptcy court could order the turnover of
collateral in the hands of a secured creditor. Reconstruction
Finance Corp. v. Kaplcm, 185 F. 2d 791, 796 (CAl 1950); see
In re Thde At)e. Transit Corp., 198 F. 2d 703, 706 (CA2
1952); 6A J. Moore & L. King, Collier on Bankruptcy 1114.03,
pp. 741-742 (14th ed. 1977); Murphy, Use of Collateral in
Business Rehabilitations: A Suggested Redrafting of Section
7-203 of the Bankruptcy Reform Act, 63 Calif. L. Rev. 1483,
1492-1495 (1975). Nothing in the legislative history evinces
a congressional intent to depart from that practice. Any
other interpretation of § 542(a) would deprive the bankruptcy
estate of the assets and property essential to its rehabilita-
tion effort and thereby would frustrate the congressional pur-
pose behind the reorganization provisions17

94th Cong., lst and 2d Sess., 439 (1975-1976) (statement of Patrick A.
Murphy); id., at 1023 (statement of Walter W. Vaughan); id., at 1757
(statement of Robert J. Grimmig); id., at 1827-1839 (remarks and state-
ment of Leon S. Forman, National Bankruptcy Conference); Hearings on
S. 235 and S. 236 before the Subcommittee on Improvements in Judicial
Machinery of the Senate Committee on the Judiciary, 94th Cong., lst
Sess., 125 (1975) (statement of Walter W. Vaughan); id., at 464 (statement
of Robert J. Grimmig). In general, we find Judge Friendly’s careful anal-
ysis of this history for the Court of Appeals, 674 F. 2d 144, 152-156 (1982),
to be unassailable

17Section 542(a) also governs turnovers in liquidation and individual
adjustment of debt proceedings under Chapters 7 and 13 of the Bank-
ruptcy Code, 11 U. S. C. §§701-766, 1301-1330 (1976 ed., Supp. V). See

'2`6" Exhibit 3a

CaS€ 14-50333-,btb DOC 426 Entered 10/16/18 11:49:15 Page 27 Of 61
~_¢"

UNITED STATES v. WHITING POOLS, INC. 209
198 Opinion of the Court

We conclude that the reorganization estate includes prop-
erty of the debtor that has been seized by a creditor prior to
the filing of a petition for reorganization,

III
A

We see no reason why a different result should obtain
when the IRS is the creditor. The Service is bound by
§542(a) to the same extent as any other secured creditor.
The Bankruptcy Code expressly states that the term “en-
tity,” used in §542(a), includes a governmental unit. §101
(14). See Tr. of Oral Arg. 16. Moreover, Congress care-
fully considered the effect of the new Bankruptcy Code
on tax collection, see generally S. Rep. No. 95-1106 (1978)
(Report of Senate Finance Committee), and decided to pro-
vide protection to tax collectors, such as the IRS, through
grants of enhanced priorities for unsecured tax claims, §507
(a)(6), and by the nondischarge of tax liabilities, §523(a)(1).
S. Rep. No. 95-989, pp. 14-15 (1978). Tax collectors also
enjoy the generally applicable right under §363(€) to ade-
quate protection for property subject to their liens. Noth-
ing in the Bankruptcy Code or its legislative history indi-
cates that Congress intended a special exception for the
tax collector in the form of an exclusion from the estate
of property seized to satisfy a tax lien,

B

Of course, if a tax levy or seizure transfers to the IRS
ownership of the property seized, §542(a) may not apply.
The enforcement provisions of the Internal Revenue Code of
1954, 26 U. S. C. §§6321-6326 (1976 ed. and Supp. V), do
grant to the Service powers to enforce its tax liens that are

§ 103(a). Our analysis in this case depends in part on the reorganization
context in which the turnover order is sought. We express no view on the
issue whether §542(a) has the same broad effect in liquidation or adjust-
ment of debt proceedings

" 27‘ Exhibit 36

 

 

CaSe 14-50333-b b DOC 426 Entered 10/16/18 11:49:15 Page 28 Of 61

210 OCTOBER TERM, 1982
Opinion of the Court 462 U. S.

greater than those possessed by private secured creditors
under state law. See United States v. Rodgers, 461 U. S.
677, 682-683 (1983); id., at 713, 717-718, and n. 7 (concurring
in part and dissenting in part); United States v. Bess, 357
U. S. 51, 56-57 (1958). But those provisions do not transfer
ownership of the property to the IRS.18

The Service’s interest in seized property is its lien on that
property, The Internal Revenue Code’s levy and seizure
provisions, 26 U. S. C. §§6331 and 6332, are special proce-

'3 lt could be argued that dictum in Phelps v. United States, 421 U. S.
330 (1975), suggests the contrary. In that case, the IRS had levied on a
fund held by an assignee of the debtor for the benefit of the debtor’s credi-
tors. In a liquidation proceeding under the old Bankruptcy Act, the
trustee sought an order directing the assignee to turn the funds over to the
estate. The Court determined that the levy transferred constructive pos-
session of the fund to the Service, thus ousting the bankruptcy court of
jurisdiction. Id., at 335-336. In rebutting the trustee’s argument that
actual possession by the IRS was necessary to avoid jurisdiction, the Court
stated: “The levy . . . gave the United States full legal right to the $38,000
levied upon as against the claim of the petitioner receiver.” Id., at 337.
This sentence, however, is merely a restatement of the proposition that the
levy gave the Service a sufficient possessory interest to avoid the bank-
ruptcy court’s summary jurisdiction, The proposition is now irrelevant
because of the expanded jurisdiction of bankruptcy courts under the Bank-
ruptcy Code. See n. 13, supra.

The Court in Phelps made a similar statement in discussing the trustee’s
claim that §70a(8) of the old Bankruptcy Act, 11 U. S. C. § 110(a)(8)
(trustee is vested “with the title of the bankrupt as of the date of the filing
of the petition . . . to . . . property held by an assignee for the benefit of
creditors”), continued constructive possession of the property in the estate,
notwithstanding the prepetition levy. 421 U. S., at 337, n. 8. The Court
rejected this claim, lt first cited the trustee’s concession that the debtor
had surrendered title upon conveying the property to the assignee, ibid.,
and held that, because the debtor did not hold title to the property as of the
date of filing, the property was not covered by §703(8). The Court went
on, however, to state that “the prebankruptcy levy displaced any title of
[the debtor] and §703(8) is therefore inapplicable.” Ibid. Because the
initial conveyance of the property to the assignee was said to have extin-
guished the debtor’s claim, this latter statement perhaps was unnecessary
to our decision.

- zs--
Exhibit 3a

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 29 Of 61

v _J

UNITED STATES v. WHITING POOLS, INC. 211
198 Opinion of the Court

dural devices available to the IRS to protect and satisfy its
liens, United States v. Sullz`van, 333 F. 2d 100, 116 (CA3
1964), and are analogous to the remedies available to private
secured creditors See Uniform Commercial Code §9-503,
3A U. L. A. 211-212 (1981); n. 14, supra. They are provi-
sional remedies that do not determine the Service’s rights to
the seized property, but merely bring the property into the
Service’s legal custody, See 4 B. Bittker, Federal Taxation
of Income, Estates and Gifts 11111.5.5, p. 111-108 (1981).
See generally Plumb, Federal Tax Collection and Lien Prob-
lems (First Installment), 13 Tax L. Rev. 247, 272 (1958). At
no point does the Service’s interest in the property exceed
the value of the lien, United States v. Rodgers, 461 U. S., at
690-691; id., at 724 (concurring in part and dissenting in
part); see United States v. Sullz`van, 333 F. 2d, at 116 (“the
Commissioner acts pursuant to the collection process in the
capacity of lienor as distinguished from owner”). The IRS is
obligated to return to the debtor any surplus from a sale, 26
U. S. C. §6342(b). 0Wnership of the property is trans-
ferred only when the property is sold to a bona fide purchaser
at a tax sale, See Bennett v. Hunter, 9 Wall. 326, 336 (1870);
26 U. S. C. §6339(a)(2); Plumb, 13 Tax L. Rev., at 274-275,
In fact, the tax sale provision itself refers to the debtor as
the owner of the property after the seizure but prior to the
sale.19 Until such a sale takes place, the property remains
the debtor’s and thus is subject to the turnover requirement
of §542(a).
IV

When property seized prior to the filing of a petition is
drawn into the Chapter 11 reorganization estate, the Serv-
ice’s tax lien is not dissolved; nor is its status as a secured
creditor destroyed. The IRS, under §363(e), remains enti-

‘9 See 26 U. S. C. § 6335(a) (“As soon as practicable after seizure of prop-
erty, notice in writing shall be given by the Secretary to the owner of the
property”), and §6335(b) (“The Secretary shall as soon as practicable after
the seizure of the property give notice to the owner”).

"2'9' Exhibit 55

 

 

 

CaSe 14-50333- tb DOC 426 Entered 10/16/18 11:49:15 Page 30 Of 61

212 oCToBER TERM, 1982
Opinion of the Court 462 U. S.

tled to adequate protection for its interests, to other rights
enjoyed by secured creditors, and to the specific privileges
accorded tax collectors. Section 542(a) simply requires the
Service to seek protection of its interest according to the con-
gressionally established bankruptcy procedures, rather than
by withholding the seized property from the debtor’s efforts
to reorganize.
The judgment of the Court of Appeals is affirmed

lt is so ordered.

"3°" Exhibit ss

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 31 Of 61

iv ~J

West’s
FEDERAL REPoRTER

Second Series

A Unit of the National Reporter System

‘I'

o gm nonunva

T

Volume 874 F.2d

Cases Argued and Determinea'

in the

UNITED STATES COURTS OF APPEALS
AND
TEMPORARY EMERGENCY COURT OF APPEALS

sT. PAUL, MINN.
WEST PUBLISHING CO.
1989

~3\..-

Exhibit 57

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 32 Of 61

83 874 FEI)ERAL REPoRTER, 2d sERIEs *""

this contract, Transco has made such a
showing here.

In addition, we do not see why the make-
up of the Trade Board, with equal repre-
sentatives from labor and management,
would always lead to a deadlock, as appel-
lants claim, The collective bargaining
agreement at issue in this case governs an
entire industry in Connecticut. Because
the parties to the agreement, and their
representatives on the Trade Board, are in
a continuing relationship, we can expect
that the members of the Trade Board can
rise above their parochial interests to vote
in favor of their adversary when the facts
call for it. See Rigby 1). Roadway Express,
Inc., 680 F.2d 342, 344 (5th Cir.1982); cf.
Mitchell, 451 U.S. at 58, 101 S.Ct. at 1561-
62 (grievance panel composed of three rep-
resentatives from each side); Hines, 424
U.S. at 557 n. 2, 96 S.Ct. at 1053 n. 2
(committee composed of equal number of
representatives of the parties to the agree-
ment). Under the circumstances the exist-
ence of the Trade Board provision was suf-
ficient to trigger the application of the Del-
Costello limitations period.

It is true that there are cases that argu-
ably support appellants’ claim that a six-
year statute of limitations applies here, but
they are readily distinguishable because
the contracts in those cases lacked applica-
ble private grievance procedures. In Hoo-
sier, 383 U.S. at 705, n. 7, 86 S.Ct. at 1113,
n. 7, the Court applied the state limitations
period because the action there for vacation
pay under a collective bargaining agree-
ment closely resembled a state breach of
contract claim. In Hoosier, however, there
was no provision in the collective bargain-
ing agreement for arbitration, see Reed,
109 S.Ct. at 628 n. 5, and the Court itself
specifically limited Hoosier’s holding to its
own facts, 383 U.S. at 705, n. 7, 86 S.Ct. at
1113, n. 7. Where an agreement has a
private dispute resolution mechanism, an
action for breach of that agreement is less
analogous to a common law breach of con-
tract action than was the agreement in
Hoosier. Similarly, in O’Hare 1). General
Marine Transport Com., 740 F.2d 160, 168
(2d Cir.1984), cert. denied, 469 U.S. 1212,
105 S.Ct. 1181, 84 L.Ed.2d 329 (1985), this

court stressed that it was “not even ar-
gued” that the dispute between the parties
was arbitrable. In Hoosier and O’Hare,
the policies of the federal labor law were
not nullified by application of the longer
state limitations period the way they would
be in cases where private grievance proce-
dures exist. The practicalities of labor-
management relations suggest that it
would be destructive of the private dispute
provisions of a collective bargaining agree-
ment-and therefore of the agreement it-
self-to allow employees to raise claims of
breach of that agreement up to six years
after the event.

Plaintiffs’ action is barred by the applica-
ble statute of limitations The judgment of
the district court is affirmed.

ln re HOWARD’S APPLIANCE
CORP., Debtor.

SANY 0 ELECTRIC, INC.,
Plaintiff-Appellant,

V.

HOWARD’S APPLIANCE CORP.,
Defendant-Appellee.

No. 746, Docket 88-5037.

United States Court of Appeals,
Second Circuit,

Argued Feb. 15, 1989.
Decided April 25, 1989.

Creditor sought relief from automatic
stay in order to foreclose out security inter-
est in Chapter 11 debtor’s inventory. The
Bankruptcy Court, Marvin A. Holland, J.,
69 B.R. 1015, granted relief, and appeal
was taken. The United States District
Court for the Eastem District of New
York, Leonard D. Wexler, J., 91 B.R. 204,
affirmed in part and reversed in part, and

Exhibit 37

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 33 Of 61

IN R.E H'~ARD’S APPLIANCE CORP.

489

Citeu$'l‘ F.2d 88 (an Clr. 1989)

further appeal was taken. The Court of
Appeals, Miner, Circuit Judge, held that,
under New Jersey law, constructive trust
would be imposed in favor of creditor, giv-
en fact that debtor moved inventory from
New York to New Jersey without inform-4
ing creditor, thereby preventing creditor
from perfecting its security interest in New
Jersey. `

Reversed.

1. Bankruptcy ®2543

Constructive trust imposed upon prop-
erty held by debtor at time of filing of
bankruptcy petition confers on true owner
of property equitable interest in property
superior to that of trustee.

2. Trusts PZ

As general rule, state law used to de-
termine whether to impose constructive
trust on property in debtor’s possession is
that of state where property is located.

3. Trusts @91

Under New Jersey law, creditor who
perfected its security interest in debtor’s
merchandise in New York was entitled to
have constructive trust in merchandise im-
posed in its favor when debtor moved mer-
chandise to New Jersey without informing
creditor, thereby preventing creditor from
perfecting its security interest in that
state; direction to creditor’s traffic depart-
ment to ship merchandise to New Jersey
was not sufficient to place creditor on no-
tice that its goods were being stored in
New Jersey.

Jeffrey A. Oppenheim, New York City
(Kane, Kessler, Proujansky, Preiss &
Nurnberg, P.C., New York City, of coun-
sel), for plaintiff-appellant

Philip Irwin Aaron, Jericho, N.Y. (An-
drew C. Morganstern, Allan B. Mendel-
sohn, Philip Irwin Aaron, P.C., Jericho,
N.Y., of counsel), for defendant-appellee.

* Hon. Milton Pollack, United Stat¢s District
Judge, Sout.hern District of New York, sitting by

Before PIERCE and MINER, Circuit
Judges, and POLLACK, District
Judge.’

MINER, Circuit Judge:

Plaintiff-appellant Sanyo Electric,, Inc.
(“Sanyo”) appeals from the portion of a
judgment of the United States District
Court for the Eastern District of New York
(Wexler, J.) that reversed an order of the
United States Bankruptcy Court for the
Eastern District of New York (Holland, J.).
Sanyo had entered into a security agree-
ment with defendant-appellee Howard’s
Appliance Corp. (“Howard”), under the
terms of which Howard gave Sanyo a se-
curity interest in all Sanyo air conditioners
(“collateral”) possessed or thereafter ac-
quired by Howard. As the agreement re-
quired Howard to keep the air conditioners
at its store in Nassau County, New York,
Sanyo perfected its security interest in
New York only. Howard later began to
store the air conditioners at a warehouse in
New Jersey without informing Sanyo. Ap-
proximately six months after it began to
warehouse the air conditioners in New Jer-
sey, Howard filed a voluntary Chapter 11
petition with the Bankruptcy Court in the
Eastern District of New York; Howard
continued thereafter in business as a debt-
or-in-possession, see 11 U.S.C. § 1107 (1982
& Supp. III 1985).

Although it never filed any financing
statements in New Jersey, Sanyo moved
for relief from the automatic stay imposed
by 11 U.S.C. § 362 (1982 & Supp. III 1985)
to enable it to proceed against Howard’s
inventory. Invoking the doctrine of eq-
uitable estoppel, the bankruptcy court de-
termined, inter alia, that Sanyo possessed
the rights of a holder of a validly perfected
security interest in the air conditioners
stored in New Jersey, and that Sanyo was
entitled to. an order vacating the automatic
stay or to adequate protection of its inter-
est. See 69 B.R. 1015 (Bankr.E.D.N.Y.
1987). The district court reversed this part
of the bankruptcy court’s order, holding
that equitable estoppel was ineffective

designation

._33..

 

 

 

Exhibit 37

»»»~m-

 

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 34 Of 61

90 874 FMRAL REPoRTER, 2d sERIEs ~"

against Howard’s “strong-arm” powers un-
der 11 U.S.C. § 544 (1982 & Supp. III 1985)
as a debtor-in-possession. See 91 B.R. 204
(E.D.N.Y.1988). Because we look to 11
U.S.C. § 541 (1982 & Supp. III 1985) to
impress a constructive trust in Sanyo’s fa-
vor, we reverse the judgment of the district
court and hold that Sanyo’s interest in the
collateral is superior to that of Howard.

BACKGROUND

Howard, a retailer of home appliances
began purchasing appliances from Sanyo in
March 1984. The parties entered into a
security agreement on March 12 of that
year, giving Sanyo a security interest in all
of the goods possessed or acquired by Ho-
ward that were manufactured or sold by,
or acquired from, Sanyo. Sanyo was given
also an interest in the proceeds from the
sale of those goods The agreement pro-
vided that “[t]he collateral will be kept at
the debtor’s place of business located at the
address as shown at the beginning of this
agreement; and that there are no other
places of business of debtor.” At that
time, Howard operated only one store, lo-
cated in Nassau County, New York, the
address shown on the agreement In order
to perfect its security interest, Sanyo filed
a UCC-l Financing Statement with the
Clerk of Nassau County and the Secretary
of State of New York on March 30, 1984.

Howard opened a second store, in April
1984, and a third store, in November 1985,
both in Suffolk County, New York. Ho-
ward then sold its Nassau County store in
March 1986, and began operating exclusive-
ly in Suffolk County, The Nassau County
store, however, continued to operate under
the Howard logo; in fact, Howard contin-
ued to advertise the store, holding it out to
the public as one of its own retail locations
Although Howard never sent Sanyo writ-
ten notice of the sale, Joel Stern, an inde-
pendent sales representative who sold Sa-
nyo merchandise to Howard on a commis-
sion basis, Hinformally learned,” either in
March or April 1986, that the store had
been sold; he apparently communicated
this knowledge to Sanyo’s credit depart-
ment. Sanyo, however, never filed a fi-

nancing statement with the Clerk of Suf-
folk County,

From 1981 to 1986, Howard stored all of
its inventory at either its Nassau County
store or at one of its retail locations in
Suffolk County, Early in 1986, however,
Howard began renting space in a public
warehouse located in New Jersey (the “Do-
nadio warehouse”) to store its inventory.
In addition, Howard had manufacturers de-
liver goods directly to the Donadio ware-
house. Howard would not sell the prod-
ucts out of the warehouse; instead, it
would have items re-shipped from New Jer-
sey to its New York locations on an “as
needed” basis Significantly, Howard nev-
er told Sanyo, either orally or in writing,
that goods were being stored in New Jer-
sey; nor did Sanyo file any financing state-
ments in that state.

Sanyo’s traffic department learned of the
New Jersey location in February 1986,
when it shipped, via common carrier, a
large supply of air conditioners from its
New Jersey factory to the Donadio ware-
house. Apparently, the common carrier no-
tified Theresa O’Brien, Sanyo’s traffic man-
ager, that Howard had instructed it to de-
liver the goods to New Jersey. Because it
was normal procedure for a customer to
change the location to which goods are
shipped, O'Brien customarily would change
the bill of lading to reflect the new destina-
tion, but never reported such changes to
any other department at Sanyo, including
the credit department O'Brien followed
the customary practice here.

Howard filed a voluntary petition for re-
organization under Chapter 11 of the Bank-
ruptcy Code, 11 U.S.C. §§ 1101-1174 (1982
& Supp. III 1985), on August 6, 1986. As a
result, an automatic stay attached under 11
U.S.C. § 362, which prevented Sanyo from
perfecting its security interest in the air
conditioners located in New Jersey. By
order to show cause dated August 14, 1986,
Sanyo moved to lift the stay so that it could
foreclose on certain of Howard’s inventory,
including property stored in Suffolk Coun-
ty and New Jersey, in which it claimed a
security interest. Since the date of the
filing, Howard has continued to run its

"3 41

Exhibit 37

CB.S€ 14-50333-b'[b DOC 426 Entered 10/16/18 11:49:15 Page 35 01 61
IN Rh-aowARl)'s APPLIANCE CoRP.

-"91

Citeas 874 F.2d 88 (2nd Cir. 1989)

business as a debtor-in-possession under 11
U.S.C. § 1107.

At a hearing held on September 2, 1986
before the bankruptcy court, Michael Ho-
ward, the president of Howard, testified
that the decision to warehouse in New Jer-
sey was dictated by a shortage of space at
his New York locations and that storage in
New Jersey was “advantageous" financial-
ly. He testified also that he never sent
Sanyo formal written notice that Howard
was storing Sanyo's goods in New Jersey
and never gave Sanyo such notice by tele-
phone. He testified, however, that he ad-
vised independent sales representative Joel
Stern, perhaps as early as February 1986,
that Howard “probably would be ware-
housing in New Jersey,” and that Stern
was advised that the goods actually were
going to New Jersey “when the merchan-
dise was . . . shipped at a later date, two or
three months later.” Stern testified that
he first became aware that Howard was
storing Sanyo inventory in the New Jersey
warehouse on approximately August 8,
1986, two days after the filing of the Chap-
ter 11 petition. Ed Toomey, the National
Home Credit Manager for Sanyo, testified
that Howard never notified Sanyo’s credit
department He testified further that he
never was informed by Sanyo’s traffic de-
partment that the goods had been shipped
to the Donadio warehouse, and that he first
learned of the New Jersey warehouse “two
days after the filing of the [Chapter 11]
petition when we sent our representatives
to take an inventory."l

The bankruptcy court issued its decision
on February 26, 1987 , concluding that “Sa-
nyo has a validly perfected interest in the

l. The parties stipulated in the bankruptcy court
that, as of the end of 1985, the amount of debt
owed by Howard to Sanyo was $419,825.64, and
that, as of the date of filing, the total amount
was $879,986.83. The parties stipulated further
that "no inventory has been transferred from
New York to New Jersey since the date of the
filing."

2. Section 9-401(3) of the Uniform Commercial
Codel as adopted by New York, provides:
A filing which is made in the proper place in
this state continues effective even though the
debtor’s residence or place of business or the
location of the collateral or its use, whichever

goods it supplied to” Howard that were
stored both at Howard’s retail locations in
Suffolk County and at the Donadio ware-
house in New Jersey. 69 B.R. at 1024. As
to the Suffolk County merchandise, the
court looked to U.C.C. § 9-401(3) 2 and de-
termined that the financing statements
filed with the Clerk of Nassau County and
the Secretary of State survived the “consol~
idation” of Howard’s operations in Suffolk
County, Id. at 1019.

Regarding the merchandise stored at the
Donadio warehouse, the court noted that,
although Sanyo should have filed a financ-
ing statement in New Jersey to perfect its
security interest in the collateral, see 12A
N.J. Stat.Ann. §§ 9-302, 9-401(1)(0) (West
Supp.1986),3 principles of equity had to be
considered to determine whether Sanyo has
a perfected interest despite its failure to
file, see id. § 1~103. The court invoked the
doctrine of equitable estoppel and, credit-
ing the testimony of Stern and Toomey,
found that: Howard “concealed the fact
that it was storing the subject inventory in
the Donadio warehouse in New Jersey," 69
B.R. at 1022-23; “no highly placed official
from Sanyo was ever directly told by” Ho-
ward of this fact, id. at 1023; Howard
“expected that its concealment would
be relied upon by Sanyo in such a way as to
dissuade [Sanyo] from filing a financing
statement in New Jersey,” id.; by conceal-
ing this information from Sanyo, Howard
in fact “prevented Sanyo from protecting
its security interest by filing in New Jer-
sey,” id.; and because “Sanyo did not be-
come aware that its inventory was being
stored in New Jersey until the time in
which Howard [] filed its Chapter 11 peti-

controlled the original filing, is thereafter
changed.
N.¥.U.C.C. Law § 9-401(3) (McKinney Supp.
1989).

3. The bankruptcy court determined that, al-
though Howard has its principal place of busi~
ness in New York, the law of New Jersey gov-
erns the issue of perfection because the collat-
eral is and always has been located in New
Jersey. 69 B.R. at 1019-20. See 12A N.J.Stat.
Ann. § 9-103(1)(b) (West Supp.l986); N.Y.
u.c.c. Law § 9-103(1)(b) (McKirmey supp.19s9);
see also J. White & R. Summers, Uniform Com-
mercial Code § 23-18, at 966-67 (2d ed. 1980).

`35-

Exhibit 37

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249_:15 Page 36 Of 61

92

tion, it had no opportunity to perfect its
security interest,” id. Accordingly, the
court concluded that Howard was
“estopped from denying the New Jersey
perfection of Sanyo’s security interest,”
id., and scheduled a hearing to determine
whether Sanyo’s interest was adequately
protected and, if not, whether the section
362 stay should be vacated.

The district court, in a memorandum and
order dated September 23, 1988, affirmed
the bankruptcy court’s determination re-
garding Sanyo’s security interest in the
merchandise stored in Suffolk County, but
only as to the merchandise shipped to the
Suffolk County locations while Howard
also operated its store in Nassau County.
Insofar as goods may have been shipped to
Suffolk County after the closing of Ho-
ward’s Nassau County store, the court held
that, pursuant to U.C.C. § 9-401(1)(c), Sa-
nyo was required to file a financing state-
ment with the Clerk of Suffolk County to
perfect its interest. See In re Knapp, 575
F.2d 341, 344 (2d Cir.1978) (proper place for
filing determined at time security interest
attaches to collateral); Man'ne Midland
Bank-Eastem Nat’l Ass’n v. Conerty
Pontz'ac-Buick, Inc., 77 Misc.2d 311, 317,
352 N.Y.S.2d 953, 961 (Sup.Ct.1974) (securi-
ty interest attaches when debtor acquires
collateral). Concluding that “Sanyo’s sales
and credit departments had actual knowl-
edge that the Nassau County location had
been sold,” 91 B.R. at 206, the court reject-
ed Sanyo’s estoppel argument and remand-
ed the matter to the bankruptcy court for a
determination of which goods were shipped
to Suffolk County prior to the sale of the
Nassau County store.

Finally, the district court held that, as to
the property in Suffolk County acquired
after the sale and as to all Sanyo’s mer-
chandise stored in New Jersey, the applica-
tion of equitable estoppel would contravene

4. Section 544 of Title ll U.S.C. provides in perti-
nent pan:

(a) The trustee shall have, as of the com-
mencement of the case, and without regard to
any knowledge of the trustee or of any credi~
for, the rights and powers of, or may avoid
any transfer of property of the debtor or any
obligation incurred by the debtor that is void-
able by_

874 FL¢}RAL REPORTER, 2d SERIES

4

the “strong-arm” powers of Howard, in its
capacity as a debtor-in-possession.‘ Be-
cause a debtor-in-possession generally has
the same rights, powers and duties as a
trustee, see 11 U.S.C. §1107(a); In re
Vz`ntero Corp., 735 F.2d 740, 741 (2d Cir.),
cert. denied, 469 U.S. 1087, 105 S.Ct. 592,
83 L.Ed.2d 702 (1984), and because a trust-
ee may avoid a lien under section 544(a)
even where he possesses actual notice of
the lien’s existence, the court concluded
that “Howard[] has the power, just as
would a trustee, to avoid Sanyo’s unper-
fected lien,” 91 B.R. at 207. The court
quoted In re Brent Exploratz`ons, Inc., 31
B.R. 745, 749 (Bankr.D.Colo.1983), as au-
thority for the proposition that one of the
purposes of providing the debtor-in-posses-
sion with the status of an ideal creditor
was “to prevent such defenses as estoppel
from being raised.” The court observed
that this determination rests firmly with
the “conscious decision by Congress to fa-
vor the trustee over unperfected creditors,
regardless of the particular equities of the
case.” 91 B.R. at 208. Sanyo, the court
continued, could have protected its interest
by taking “precautionary measures” to en-
sure that the property in fact was delivered
to Howard’s locations in New York, where
Sanyo filed its security interest. ld. The
court thus concluded that “[t]he doctrine of
estoppel cannot prevent Howard[] from
avoiding Sanyo’s interest under section
544(a).” Id.

After judgment was entered and Sanyo
filed its notice of appeal, the parties, in an
effort to resolve the issue remanded to the
bankruptcy court, entered a stipulation pro-
viding that no merchandise was shipped to
Howard in Suffolk County after the sale of
the Nassau County store. Consequently,
the only issue remaining for this Court to

(1) a creditor that extends credit to the
debtor at the time of the commencement of
the case, and that obtains, at such time and
with respect to such credit, a judicial lien on
all property on which a creditor on a simple
contract could have obtained such a judicial
lien, whether or not such a creditor exists. . . .

ll U.S.C. § 544(a)(l).

Exhibit 37

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 37 Of 61

IN RE LFWARD’S APPLIANCE CORP.

g~¢"93

CitenlB‘M F.2d 88 (an Cir. 1989)

address is the extent of Sanyo’s interest in
the air conditioners located in New Jersey.

DISCUSSION

Under section 541 of the Bankruptcy
Code, a debtor’s legal and equitable inter-
ests in property, “as of the commencement
of the case,” constitute “[p]roperty of the
estate,” 11 U.S.C. § 541(a)(1). Property in
which the debtor holds only legal title and
not an equitable interest, however, be-
comes property of the estate “only to the
extent of a debtor’s legal title to such prop-
erty, but not to the extent of any equitable
interest in such property that the debtor
does not hold,” id. § 541(d).`, That is, the
bankruptcy estate does not include “prop-
erty of others in which the debtor ha[s]
some minor interest such as a lien or bare
legal title," United States v. Whiting
Pools, Inc., 462 U.S. 198, 204 n. 8, 103 S.Ct.
2309, 2313 n. 8, 76 L.Ed.2d 515 (1983); see4
Collier on Bankruptcy ii 541.13, at 541-75
(15th ed.1989) (estate succeeds only to the
title and rights that the debtor possessed);
ln re Qualz'ty Holstein Leasing, 752 F.2d
1009, 1012 (5th Cir.1985) (same).

[1] Where the debtor’s “conduct gives
rise to the imposition of a constructive
trust, so that the debtor holds only bare
legal title to the property, subject to a duty
to reconvey it to the rightful owner, the
estate will generally hold the property sub-
ject to the same restrictions,” ln re Flz'ght
Transp. Corp. Secu'ritz'es Litz'gation, 730
F.2d 1128, 1136 (8th Cir.1984); see Georg‘ia
Pacific Corp. v. Sigma Service Corp., 712
F.2d 962, 968 (5th Cir.1983). Indeed, the
Supreme Court has declared that, while the
outer boundaries of the bankruptcy estate
may be uncertain, “Congress plainly ex-
cluded property of others held by the debt-
or in trust at the time of the filing of the
petition,” Whiting Pools, 462 U.S. at 205 n.

5. Although the Ninth Circuit has chosen not to
accept ”the proposition that the bankruptcy es-
tate is automatically deprived of any funds that
state law might find subject to a constructive
trust," In re L¢wis IV. Shurtle/f, Inc., 778 F.2d
1416, 1419 (9¢h cir.19ss) (quocing in re Nar¢h
Am¢rican Coin & Cunency, Ltd., 767 F.2d 1573,
1575 (9th Cir.1985), cert. denied, 475 U.S. 1083,
106 S.Ct. 1462, 89 L.Ed.2d 719 (1986)). its ap-
proach is not widely accepted, see, e.g., In re

10; see S.Rep. No. 989, 95th Cong., 2d Sess.
82 and H.R.Rep. No. 595, 95th Cong., 2d
Sess. 368, reprinted in 1978 U.S.Code
Cong. & Ad.NeWs 5787, 5868, 6323-24; see
also ln re Kennedy & Cohen, Inc., 612
F.2d 963, 965 (5th Cir.) (under previous
bankruptcy statute, property held by debt-
or in constructive trust “belongs to the
beneficiary and never becomes a part of
the bankruptcy estate”), cert denied, 449
U.S. 833, 101 S.Ct. 103, 66 L.Ed.2d 38
(1980).5 A constructive trust, therefore,
“confers on the true owner of the property
an equitable interest in the property superi-
or to the trustee’s,” Qualz'ty Holstez'n
Leasz'ng, 752 F.2d at 1012; cf ln re Gen-
eral Coffee Corp., 828 F.2d 699, 706 (11th
Cir.1987) (constructive trust beneficiary
has priority to trust assets over a judicial
lienholder or execution creditor), cert. de-
nied, -- U.S. --, 108 S.Ct. 1470, 99
L.Ed.2d 699 (1988). The reason for this
priority is clear: but for the debtor’s mis-
conduct, the trust beneficiary would have
perfected his security interest in the res of
the trust and thus would have prevailed
over the debtor as well as the debtor-in-pos-
session.

[2] The existence and nature of a debt-
or’s interest, and correspondingly the es-
tate’s interest, in property is determined by
state law. ln re FCX, Inc., 853 F.2d 1149,
1153 (4th Cir.1988), cert. denied, _ U.S.y
--, 109 S.Ct. 1118, 103 L.Ed.2d 181
(1989); ln re N.S. Garrott & Sons, 772
F.2d 462, 466 (8th Cir.1985); 4 Collier on
Bankruptcy il 541.02[1], at 541-10 to -13.
One must look to state law, therefore, to
determine Whether to impose a constructive
trust on property within the debtor’s pos-
session, See, e.g., ln re N.S. Gamtt &
Sons, 772 F.2d at 467; Quality Holstez'n
Least'ng, 752 F.2d at 1012. As a general

N.S. Garrott & Sons, 772 F.2d 462 (8th Cir.1985);
Quality Hobtea'n Leasing, 752 F.2d 1009 (Sth
Cir.1985); see aba In re General Coffee Corp.,
828 F.2d 699 (11th Cir.1987). In fact, the Ninth

Circuit's view tends to conflict with the Su~’
preme Court’s instruction in Whiting Pools, 462,t

U.S. at 205 n. 10, 103 S.Ct. at 2314 n. 10, that the
bankruptcy estate “plainly" does not include
“property of others held by the debtor in trust at
the time of the filing of the petition."

‘37'

Exhibit 37

_`__'_'__'_\_-_-___
CB.S€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 PB_Q€ 38 Ol 61

b

94 874 FEDERAL REPORTER, 2d SERIES

rule, the law of the situs of the property,
and therefore the trust, governs this deter~
mination. See, e.g., ln re O.P.M. Leasing
Services, Inc., 40 B.R. 380, 398-99 (Bankr.
S.D.N.Y.), aff’d, 44 B.R. 1023 (S.D.N.Y.
1984); cf Collier on Bankr. ll 544.02, at
544-13 to -14 (under section 544, “the tend-
ency of the courts is to treat the law of the
situs of property at the commencement of
the case as governing"); In re Denm`s
Mitchell Indus., Inc., 419 F.2d 349, 352,
353 n. 10 (3d Cir.l969) (same). Here, there
is no dispute that, as the bankruptcy court
observed, the property at issue always has
been located in New Jersey_the air condi-
tioners were delivered from Sanyo’s New
Jersey factory to the Donadio warehouse,
also in New Jersey, where they have re-
mained as of the commencement of this
action. Hence, the law of New Jersey ap-
plies.

Under New Jersey law, “a constructive
trust should ‘be impressed in any case
where to fail to do so will result in an
unjust enrichment.”’ Stewart v. Harris
Structural Steel Co., 198 N.J.Super. 255,
486 A.2d 1265, 1271 (Super.Ct., App.Div.
1984) (quoting D’Ippolito v. Castoro, 51
N.J. 584, 588, 242 A.2d 617, 619, 38 A.L.R.
3d 672, 677 (1968)). When property has
been acquired or retained “in such circum-
stances that the holder of the legal title
may not in good conscience retain the bene-
ficial interest, equity converts him into a
trustee,” id., 486 A.2d at 1271 (quoting
Beatty v. Guggenket'm Exploration Co.,
225 N.Y. 380, 386, 122 N.E. 378, 380
(1919)); see Hill v. Warner, Berman &
Spt`tz, P.A., 197 N.J.Super. 152, 484 A.2d
344, 352 (Super.Ct., App.Div.1984). The
Supreme Court of New Jersey has stated
that, in general, “all that is required to
impose a constructive trust is a finding
that there was some wrongful act, usually,
though not limited to, fraud, mistake, un-
due influence, or breach of a confidential
relationship, which has resulted in a trans-
fer of property.” D’lppolito, 242 A.2d at
619, 38 A.L.R.3d at 677. In fact, such a
trust may arise “even though the acquisi~
tion of the property was not wrongful. It
arises where the retention of the property
would result in the unjust enrichment of
the person retaining it.” Id. (quoting Scott

~.-'

on Trusts § 462.2, at 3417 (3d ed. 1967));
accord Stretck v. Watson, 5 N.J. 268, 74
A.2d 597, 602 (1950); Stewart, 486 A.2d at
1271-72.

[3] In light of the foregoing, we hold
that a constructive trust should be imposed
in favor of Sanyo. The bankruptcy court’s
factual findings, which were neither chal-
lenged by Howard nor disputed by the dis-
trict court, call for no less. See Wien Air
Alaska, Inc. v. Backner, 865 F.2d 1106,
1108 (9th Cir.1989) (court of appeals re~
views bankruptcy court’s findings of fact
under clearly erroneous standard); Fors-
dick v. Turgeon, 812 F.2d 801, 802 (2d
Cir.1987) (same); see also 11 U.S.C. Rule
8013 (Supp. V 1987) (findings of fact “shall
not be set aside unless clearly erroneous”).
It is noteworthy that until approximately
six months prior to the filing of its Chapter
11 petition, Howard had always stored its
inventory at its Nassau County location, as
required by the security agreement, and its
Suffolk County stores. While Howard’s
contentions that the decision to warehouse
in New Jersey was “borne of necessity”
and “not out of sinister motives" do not fall
upon deaf ears, we agree with the bank-
ruptcy court that Howard, in light of its
conduct, “acted with the expectation that
Sanyo would not perfect its security inter~
est in this inventory by filing a financing
statement in New Jersey,” 69 B.R. at 1023.
Certainly, Howard must have known that,
under the terms of the security agreement,
it was obligated to keep its Sanyo merchan-
dise at its Nassau County location, and that
by storing its inventory in New Jersey, it
would frustrate Sanyo’s interest in those
goods.

We find it significant, too, that Howard
never informed Sanyo of the Donadio ware-
house, and that Sanyo only learned of the
warehouse, through third parties, after the
filing of the petition, when it was too late
to file a financing statement in New Jer-
sey. The direction to Sanyo’s traffic de-
partment to ship the merchandise to New
Jersey was not sufficient to place Sanyo on
notice that its goods were being stored in
New Jersey. The record establishes that it
is common practice for buyers to change

Exhibit §7

 

CB.S€ 14- 50333- b'[b DOC 426 Entered 10/16/18 11.49. 15 Page
MURPHY DOOR Bh,CO. v. INTERIOR SLEEP SYSTEMS

d t

Clteu8‘l4 F.2d 95 (anCir. 1989)

shipping destinations and that, as a result
of this practice, the traffic department rou-
tinely approves such changes, as it did
here; without notifying its “principals.”
Undoubtedly, Howard was aware of this
practice. See Corporact'on de Mercadeo
Agricola 1). Mellon Bank Int’l, 608 F.2d
43, 46 (2d Cir.1979) (“Notice to the agent

. is notice to the principal, unless the
person giving notice has reason to know
that the agent has no duty to or will not
transmit the message to the principal.”).

Our decision in Vintero, 735 F.2d 740,
does not conflict with this conclusion. In
Vintero, we were confronted with a credi-
tor, Corporacion Venezolana de Fomento
(“CVF”), that inadvertently had allowed its
perfected security interest in a ship to
lapse. Significantly, the debtor, Vintero
Corporation (“Vintero”), had not engaged
in any misconduct that caused CVF to re~
frain from filing a financing statement
Nevertheless, we held that “although
Vintero, as a debtor-in-possession, could ex-
ercise the rights of a lien creditor, it obvi-
ously was not one.” Id. at 742. Thus, we
stated that “[t]o the extent that other credi-
tors of Vintero are not affected adversely
by enforcement of CVF’s security interest,
there is no reason why such interest should
not be enforced.” I¢i Here, however, Sa~
nyo’s failure to file is directly attributable
to Howard’s misconduct Had Howard in-
formed Sanyo that it was storing merchan-
dise in New Jersey, Sanyo would have had
the opportunity to perfect its interest
there. Under these circumstances, we are
authorized by the law of New Jersey to
impress a constructive trust; as the benefi-
ciary of the trust, Sanyo now enjoys a
position superior to that of any lien creditor
and to any of Howard’s other creditors as
well.

Finally, we need not concern ourselves
with whether section 544 of the Bankrupt-
cy Code would mandate a result contrary
to the one we reach today, see General
Coffee, 828 F.2d at 704-07, since the con-
structive trust imposed here attached prior
to the filing of the Chapter 11 petition.
See Quality Holstein Leasing, 752 F.2d at
1013-14 & n. 10 (property rights that at-
tached before the petition date supercede

the debtor-in-possession’s lien cre¢`
tion under section 544). Indeed, a
in General Coj_“fee, 828 F.2d at 706, in con~
sidering the interplay between sections 541
and 544, recognized that the rights of a
beneficiary of a constructive trust “prevail
over a hypothetical ideal lienholder.” Ac-
cord In re Storage Technology Corp., 55
B. R. 479, 484 (Bankr.D.Colo.1985).
Accordingly, we hold that, by virtue of a
constructive trust imposed pursuant to
New Jersey law, Sanyo’s interest in the
collateral stored by Howard in New Jersey
is superior to Howard’s interest in that
property.

CONCLUSION
The portion of the district court’s judg-
ment from which Sanyo appeals is re~
versed.

s gnma-m

The MURPHY DOOR BED CO., INC.,
Plaintiff-Appellee,
v.

INTERIOR SLEEP SYSTEMS, INC.,
d/b/a Murphy Beds, etc., Murphy Bed
Co. of America, Inc. in Florida, Murphy
Bed Co. of America, Inc. in Georgia,
and Frank Zarcone, Indlvidually, De-
fendants-Appellants.

Nos. 727, 837, Dockets 88-7877, 88-9043.
United States Court of Appeals,
Second Circuit.

Argued Feb. 16, 1989.

Decided May 1, 1989.

Manufacturer of wall-beds brought ac-
tion against former distributor for breach
of contract, trademark infringement, and
unfair competition. The United States Dis-
trict Court for the Eastern District of New
York, Jacob Mishler, J., 687 F.Supp. 754,

... 391

 

Exhibit 37

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11249-:15

\.¢

West’s
FEDERAL REP<)RTER

Second Series

A Unit of the National Reporter System

I'.'I' lif‘r` HL|MB£E §"I'STEH

Hmmz

Volume 955 F.2d

Cases Argued and Determined

in the

UNITED STATES COURTS OF APPEALS
AND
TEMPORARY EMERGENCY COURT OF APPEALS

sT.PAuu MINN.
WEST PUBLISHING CO.
1992

  

Exhibit 38 ~

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 41

IN RE PROFESSIONAL INV. PROPERTIES OF AMERICA

623

Cite 33955 F.2d 623 (9th Cir. 1992)

Before CHOY, SCHROEDER and T.G.
NELSON, Circuit Judges

PER CURIAM:

Douglas Housley appeals the district
court’s denial of his motion for a new trial
and his motion to dismiss the indictment
following his conviction on a number of
drug manufacturing and trafficking
charges A previous appeal in the same
case resulted in an affirmance of his sen-
tence. See Um'ted States 1). Housley, 907
F.2d 920 (9th Cir.1990).

The district court’s denial of the motion
to dismiss the indictment which he appeals
here was published at 751 F.Supp. 1446
(D.Nev.1990). The district court there cor-
rectly ruled that the FDA’s approval of
over-the-counter products containing small
amounts of methamphetamine does not re-
quire that methamphetamine be excluded
from the criminal schedules of controlled
substances This court has already cited
the district court’s decision with approval.
See Um'ted States 1). Caperell, 938 F.2d
975 (9th Cir.1991).

In his appeal from the district court’s
denial of appellant’s motion for a new trial,
Housley claims that a new trial is required
because of government misconduct during
discovery, allegedly knowing use of per-
jured testimony, and the alleged suppres-
sion of exculpatory materials The appeal
is without merit. The district court proper-
ly held that there was no sufficient factual
support for any of the appellant’s charges

AFFIRMED.

l
Q- Ell'|' HHIIEI 5.`!"..'!!|
1.

In re PROFESSIONAL INVESTMENT
PROPERTIES OF AMERICA,
Debtor.

Robert BRIGGS and Grace Briggs,
Plaintiffs--Appellees,

V.

Roy W. KENT, Trustee, Estate of Profes-
sional Investment Properties of Amer-
ica, Inc., Defendant-Appellant.

No. 90-35175.

United States Court of Appeals,
Ninth Circuit,

Argued and Submitted Dec. 3, 1991.
Decided Jan. 30, 1992.

Involuntary bankruptcy petition was
filed. Petitioning creditor attempted to im-
pose equitable lien on proceeds in anticipa-
tion of sale of debtor’s real property by
trustee pursuant to deed of trust as securi-
ty for loan. The Bankruptcy Court ruled
that contents of involuntary petition consti-
tuted constructive notice of petitioning
creditor’s interest in real property, but con-
structive notice came too late to secure
interest in position prior to that acquired
by trustee, Petitioning creditor appealed.
The United States District Court for the
Western District of Washington, Robert J.
Bryan, J., reversed on ground that lan-
guage in petition constituted constructive
notice of prior claim by creditor. Trustee
appealed. The Court of Appeals, T.G. Nel-
son, Circuit Judge, held that: (1) trustee’s
strong-arm powers were transferable to
purchaser of estate’s claim to proceeds
from sale of property, and (2) involuntary
petition put bankruptcy trustee on suffi-
cient inquiry notice of petitioning creditor’s
interest under unrecorded instrument so
that trustee could not invoke avoidance
powers

Affirmed.

1. Bankruptcy 3=3770
Exceptional circumstances existed to
permit Court of Appeals to consider for

._..4|_4

 

 

 

 

 

 

'CaS€ 14-503331btb DOC 426 Entered 10/16/18 11249__:15 Page 42 Of 61

524 955 FEDERAL REPoRTER, 2d sERIEs

first time whether trustee strong-arm pow-
ers were transferable to purchaser of bank-
ruptcy estate’s claim to proceeds from sale
of property, where issue presented was
purely one of law and did not depend on
factual record below, and printed record
had been fully developed.

2. Federal Courts @611

Generally, appellate court will not con-
sider arguments not first raised before dis-
trict court unless there are exceptional cir-
cumstances; specific exceptional circum-
stances are as follows: review is necessary
to prevent miscarriage of justice; new is-
sue arises while appeal is pending because
of change in law; and issue presented is
purely one of law and either does not de-
pend on factual record developed below, or
pertinent record has been fully developed.

3. Bankruptcy G=~2705

Purchaser of bankruptcy estate’s claim
to proceeds from sale of property could
assert strong-arm powers of trustee to
avoid transfer of property of debtor, Where
trustee sold estate’s claim with tacit ap-
proval of bankruptcy court, and court or-
dered estate’s interest in appeal terminated
and that all responsibility for claim rested
with purchaser. Bankr.Code, 11 U.S.C.A.
§§ 544, 1123(b)(3)(B).

4. Bankruptcy 6=3787

Question of whether purchaser of
bankruptcy estate’s claim to proceeds from
sale of property had inquiry notice of peti-
tioning creditor’s interest under unrecorded
instruments so that it could not invoke
avoidance powers was question of fact to
which clearly erroneous standard of review
applied.

5. Bankruptcy -1=2702

Under Washington law, contents of in-
voluntary petition forcing debtors into
bankruptcy put bankruptcy trustee on suf-
ficient inquiry notice of petitioning credi-
tor’s interest under unrecorded instrument
so that trustee could not invoke avoidance
powers, and filing of lis pendens Was not
required. Bankr.Code, 11 U.S.C.A.
§ 544(a)(3); West's RCWA 4.28.325, 65.08.-
070.

6. Bankruptcy 6=2513

State law determines whether trustee
is bona-fide purchaser so as to be entitled
to prevail over prior transferee who has
failed to record.

7. Vendor and Purchaser 6=220

Under Washington law, bona fide pur-
chaser is defined as one who without notice
of another's claim of right to, or equity in,
property prior to its acquisition of title has
paid vendor valuable consideration

8. Bankruptcy @2515

Since strong-arm powers elevate bank-
ruptcy trustee to level of bona fide pur-
chaser, trustee without notice can general-
ly avoid any unrecorded transfer of land in
Washington. Bankr.Code, 11 U.S.C.A.
§ 544(a)(3); West's RCWA 65.08.070.

9. Bankruptcy 9=,2515

Bankruptcy trustee does not become
hypothetical bona-fide purchaser if he or
she has been put on constructive or inquiry
notice of prior claim,

10. Bankruptcy @2514

Inquiry notice of prior claim was suffi-
cient to preclude bankruptcy trustee from
invoking avoidance powers with respect to
transfers of debtor’s property. Bankr.
Code, 11 U.S.C.A. § 544(a)(3).

11. Lis Pendens l3=22(2)

Under Washington law, filing of lis
pendens in connection with lawsuit against
record title holder of real property gives
constructive notice of action to subsequent
purchasers and record title holder. West's
RCWA 4.28.325.

Charles K. Wiggins, Edwards, Wiggins
& Hathaway, Seattle, Wash., for defen-
dant-appellant

Shawn B. Briggs, Briggs & Briggs, Taco-
ma, Wash., for plaintiffs-appellees

Appeal from the United States District
Court for the Western District of Washing-
ton.

Before WRIGHT, THOMPSON and T.G.
NELSON, Circuit Judges.

 

 

 

z
f

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page|¢

IN RE PROFESSIONdl INV. PROPERTIES OF AMERICA

1
135

Citeas955 F.2d 623 (9th Cir. 1992)

T.G. NELSON, Circuit Judge:

In this bankruptcy case, we are asked to
decide under Washington law whether the
contents of the Briggs’ involuntary petition
which forced the debtor into bankruptcy
put the trustee on sufficient inquiry notice
of the Briggs’ interest under unrecorded
instruments If so, he may not invoke the
avoidance powers provided by 11 U.S.C.
§ 544. We affirm the district court and
hold that the trustee had sufficient notice
which precludes the avoidance powers

FACTS AND PROCEEDINGS BELOW

In October, 1985, the Briggs lent $50,000
to the debtor, Professional Investment
Properties. They received a promissory
note and a deed of trust on the debtor’s
real property as security for the loan. The
deed of trust was not recorded.

When the Briggs learned of the debtor’s
financial difficulties, they filed a petition to
force the debtor into involuntary bankrupt-
cy on May 28, 1986. Simultaneously, they
filed a Motion for Appointment of Trustee,
and the real property became an asset of
the bankruptcy estate pursuant to 11
U.S.C. § 541. In anticipation of a sale of
the real property by the trustee, the Briggs
attempted to impose an equitable lien on
the proceeds The bankruptcy court denied
their motion for summary judgment and
held that the Briggs were unsecured credi-
tors of the estate.

The Briggs appealed to the district court
which remanded for further findings of
fact. Specifically, the district court ques-
tioned whether the trustee had constructive
notice of the Briggs’ interest in the real
property. On remand, the Briggs present-
ed expert testimony “that the contents of
the petition constituted constructive notice
of the Briggs’ interest in the real proper-
ty.” Nevertheless, the bankruptcy court
granted summary judgment in favor of the
trustee concluding that “any constructive
notice of plaintiffs’ interest achieved by
filing the original bankruptcy pleadings
comes too late to secure their interest in a
position prior to that acquired by the trust-
ee.”

The district court reversed, reaching the
opposite conclusions “It is the judgment of
the court that the quoted language consti-
tuted constructive notice of a prior claim by
the Briggs.”

On March 3, 1990, the trustee appealed
the decision of the district court. On Au-
gust 3, 1990, however, the bankruptcy
court approved the trustee’s sale of the
estate’s claim to the proceeds from the sale
of the property to Maynard B. Miller.

I. Transferabz`lity of the trustee’s
“strong arm powers.”

[1] Initially, we must decide whether
the trustee’s strong arm powers are trans-
ferable to Miller. The Briggs claim that
only the trustee may invoke § 544, dis-
cussed hereafter.

[2] First, Miller argues that this court
should not discuss the issue because it was
not first raised in the district court. Gen~
erally, an appellate court will not consider
arguments not first raised before the dis-
trict court unless there were exceptional
circumstances Villar v. Crowley Mari-
time Corp., 782 F.2d 1478, 1483 (9th Cir.
1986). The specific “exceptional circum-
stances” that this circuit has identified are
as follows: (1) review is necessary to pre-
vent a miscarriage of justice; (2) a new
issue arises while an appeal is pending
because of a change in the law and (3) the
“issue presented is purely one of law and
either does not depend on the factual
record developed below, or the pertinent
record has been fully developed.” Bolker
v. C.I.R., 760 F.2d 1039, 1042 (9th Cir.1985).

The third exception applies here. The
record has been fully developed and the
parties do not dispute that the transfer
took place, only the attendant legal ramifi-
cations. It would serve no purpose to re-
mand this case back to the district court to
hear an issue that can be addressed equally
as well here. Moreover, the explanation
for not arguing the issue before the district
court is obvious: it was an issue that did
not yet exist

[3] The Briggs argue specifically that
Miller cannot assert the strong arm powers

_.43`

 

 

 

 

 

 

._{li;i dee 14-50333

 

626

of the trustee. In Grass v. Osborn, 39
F.2d 461 (9th Cir.1930), this court held un-
der the old Bankruptcy Act that the trust-
ee’s avoidance powers could not be trans-
ferred. While the Ninth Circuit has not
had occasion to comment on the case since
it was decided, the Tenth Circuit has done
so recently. In In re Sweetwater, 884 F.2d
1323, 1327-28 (10th Cir.1989), the Court
noted Grass among other cases and deter-
mined that it had been superseded by the
enactment of the 1978 Bankruptcy Code.
Sweetwater dealt specifically with 11
U.S.C. § 1123(b)(3)(B) pertaining to settle-
ment and enforcement of a bankruptcy
plan “by the debtor, by the trustee, or by a
representative appointed for that purpose.”
It explained that a creditor was not allowed
to assert the trustee’s strong arm powers
when done solely for the benefit of that
single creditor. For example, the creditor
in Texas General Petroleum Corp. v. Ev-
ans (In re Texas General Petroleum
Corp.), 58 B.R. 357 (Bankr.S.D.Tex.1986)
was denied the power because he was not
acting to benefit the plan as a whole and all
similarly situated creditors.

We agree with the analysis of the Tenth
Circuit. Grass has been superseded by
statute and is no longer current law. If a
creditor is pursuing interests common to all
creditors or is appointed for the purpose of
enforcement of the plan, he may exercise
the trustee’s avoidance powers.

Here, the trustee sold the estate’s claim
to the proceeds from the sale of the proper-
ty with the tacit approval of the bankrupt-
cy court. The court ordered the estate’s
interest in the appeal terminated and that
all responsibility for the claim rested with
Miller. While Miller may be acting on his
own, he does so with the apparent blessing
of the bankruptcy court and the trustee.
Clearly, it was in the estate’s interests to
resolve its involvement in the dispute. In
fact, while it was not argued by Miller, nor
was he specifically identified for this pur-
pose, he could best be identified as a repre-
sentative appointed to enforce the debt in
line with section 1123(b)(3)(B).

l. For purposes of clarity, Miller and the trustee

-btb DOC 426 Entered 10/16/18 11:49:15 Page 44 of 61

b

955 FEDERAL REPORTER, 2d SERIES

More importantly, the trustee originally
asserted the avoidance powers in the bank-
ruptcy and district courts. To refuse Mil-
ler the opportunity to stand in the trustee’s
shoes would frustrate the obvious wish of
the bankruptcy court to end its partic-
ipation in the matter. In Texas General
Petroleum, there was no such involvement
by the trustee or the bankruptcy court,
The creditor was acting independently and
for his sole benefit. For these reasons, we
hold that Miller may assert the powers of
the trustee.

II. Constructive or Inquiry Notice.l
Standard of Review

[4] Generally, the bankruptcy court’s
findings of facts are reviewed under the
clearly erroneous standard and its conclu-
sions of law are' reviewed de novo. Rags-
dale v. Haller, 780 F.2d 794, 795 (9th Cir.
1986). Whether a purchaser has inquiry
notice is largely a factual determination.
In fact, while the district court applied a de
novo standard of review, In re Probasco,
839 F.2d 1352, 1355 (9th Cir.1988), indicates
that with a question of fact such as we
have here, a clearly erroneous standard
should apply. “We must accept the bank-
ruptcy court’s finding that there was no
constructive notice unless we are ‘left with
a definite and firm conviction that a mis-
take has been committed.’ " (quoting Um't-
ed States v. United States Gypsum Co.,
333 U.S. 364, 395, 68 S.Ct. 525, 542, 92
L.Ed. 746 (1948)). In Probasco, the Court
noted that the facts did not appear to be in
dispute but it applied the clearly erroneous
standard anyway because of “judicial econ-
omy.” We will do likewise.

Finally, the bankruptcy court’s conclu-
sions of law are reviewed de novo by the
district court and we, in turn, review the
district court’s decision de novo. “Because
this court is in as good a position as the
district court to review the findings of the
bankruptcy court, it independently reviews
the bankruptcy court’s decision.” Rags-
dale, at 795 (9th Cir.1986).

will hereinafter be referred to as one.

Exhibit/gs

CaS€ 14-50333-/btb DOC 426 Entered 10/16/18 11:49:15

IN RE PROFESSIOM 1Nv. PROPERTIES oF AMERicA ‘%27
Clteu955 F.2d 623 (9thC1r. 1992)

Analysis

[5] The bankruptcy trustee holds
“strong arm powers” provided by 11 U.S.C.
§ 544(a)(3) which states the trustee is to be
considered:

A bona fide purchaser of all real proper-

ty from the debtor, against whom

applicable law permits such transfer to

be perfected, that attains the status of a

bona fide purchaser and has perfected

such transfer at the time of the com-
mencement of the case, whether or not
such a purchaser exists.

11 U.S.C. § 544(a)(3).

[6-8] State law determines whether a
party is a bona fide purchaser. In re
Washbum and Roberts, Inc., 795 F.2d 870,
872 (9th Cir.1986). In Washington, a bona
fide purchaser is defined as “one who with-
out notice of another’s claim of right to, or
equity in, the property prior to his acquisi-
tion of title, has paid the vendor a valuable
consideration.” Miebach v. Colasurdo, 102
Wash.2d 170, 175, 685 P.2d 1074, 1078
(1984). Washington, which is a race-notice
state, generally holds that a bona fide pur-
chaser prevails over a prior transferee who
has failed to record. RCW 65.08.070; Pa-
ganelli v. Swendsen, 50 Wash.2d 304, 308,
311 P.2d 676, 678 (1957). Since the strong
arm powers elevate the trustee to a level of
a bona fide purchaser, a trustee without
notice can generally avoid any unrecorded
transfer of land in the State of Washing-
ton. Washbum at 872.

The Briggs admit that their deed of trust
was unrecorded. This case turns on
whether the petition itself put the trustee
on sufficient inquiry or constructive notice
of their prior security interest. Miebach
stated:

lt is a well-settled rule that where a

purchaser has knowledge of information

of facts which are sufficient to put an
ordinarily prudent man upon inquiry, and
the inquiry, if followed with reasonable
diligence, would lead to the discovery of

2. The trustee’s actual notice is of no conse-
quence. Section 544(a) states that the trustee
shall have the rights and powers of a bona fide
purchaser "without regard to actual knowl-
edge." Probasco and [n re Marz'no, 813 F.2d

defects in the title or of equitable rights
of others effecting the property in ques-
tion, the purchaser will be held charge-
able with knowledge thereof and will not
be heard to say that he did not actually
know of them. In other words, knowl-
edge of facts sufficient to excite inquiry
is constructive notice of all that the in-
quiry would have disclosed.

Miebach, 102 Wash.2d at 175-76, 685 P.2d
at 1078 (quoting Peterson v. Wez'st, 48
Wash. 339, 341, 93 P. 519, 519 (1908).

The bankruptcy court found factually
that a diligent title search would disclose a
bankruptcy filing. Secondly, it found that
“a reasonably prudent purchaser of the
debtor’s property would be placed on notice
of the contents of bankruptcy pleadings
from the time of their being filed.” It
determined, as a matter of law, however,
that “any constructive notice of plaintiffs’
interest achieved by filing the original
bankruptcy pleadings comes too late to se-
cure their interest in a position prior to that
acquired by the trustee.”

lt is the Briggs’ contention, obviously,
that the bankruptcy court was wrong; that
the debtor’s involuntary petition contained
facts sufficient to put the trustee on at
least inquiry notice that they had a prior
claim. Secondly, they assert that notice
simultaneous with filing is sufficient.2

[9] A trustee does not become a hypo-
thetical bona fide purchaser if she has been
put on constructive or inquiry notice. In
re Mar'ino, 813 F.2d 1562, 1565 (9th Cir.
1987). McCannon v. Marston, 679 F.2d
13, 16 (3rd Cir.1982) clarified the distinction
by noting, “[t]he reference to the trustee’s
or creditors’ knowledge appears to have
originated out of a concern that actual
knowledge might affect the trustee’s sta-
tus as a hypothetical lien creditor.” Id. at
16. McCannon pointed out, however, that
“Congress was careful to modify the status
of bona fide purchasers by inserting the
words ‘against whom applicable law per-

1562, 1565 (9th Cir.1987) have consequently
held,that "actual knowledge is irrelevant." See
McCannon v. Marston, 679 F.2d 13, 16-17 (3rd
Cir.1982).

.....45‘_

Page 4

 

 

 

 

 

 

`CaS€ 14-50333;btb DOC 426 Entered 10/16/18 l

628

mits such transfer to be perfected.’ ” Id.
at 17.

[10] The trustee argues that inquiry no-
tice is insufficient because it is a species of
actual notice which is irrelevant in this
context. See McCannon note 2. He cites
Sands v. Um'ted States, 198 F.Supp. 880,
884 (W.D.Wash.1960) aff'd, First Federal
Sav. & Loan Ass’n of Bremerton v. Unit-
ed States, 325 F.2d 481 (9th Cir.1961),
which states “actual notice may also con-
sist of implied or inquiry notice.”

This explanation directly conflicts with
Man'no which clearly mandated that a
trustee may still be held accountable if put
on inquiry notice. Man'no controls, not
simply because it is more recent, but be-
cause it discusses the relationship of sec-
tion 544(a)(3) with state property law.
Moreover, decisions such as Probasco dis-
cuss the trustee’s notice requirement in
terms of a constructive notice that encom-
passes inquiry notice. “A prudent purchas-
er inquiring as to the unity of ownership of
all three parcels ‘might have learned' of
Probasco's interest in [the property]." Id.
at 1356. See also In re Tleel, 876 F.2d 769,
772 (9th Cir.1989) (discussing the failure in
that case to provide constructive or inquiry
notice).

The trustee argues that even if inquiry
notice could preclude him from invoking
the avoidance powers, the information in
the Briggs petition was insufficient to pro-
vide such notice. He contends further that
any information or notice which he attained
after that period did not bear on his status
as a bona fide purchaser at the time of
filing of the case,3

The Briggs Involuntary Creditors' Peti-
tion makes one reference to the deeds of
trust:

2. The nature and amount of Petition-
ers’ claims are as follows:

3. This is true. ln re Gurs, 27 B.R. 163 (9th
Cir.BAPl983) defined a § 544(a)(3) hypothetical
bona fide purchaser as one who is without actu-
al knowledge “at the instant the petition is
filed.” and purchases property from the debtor
for value and in good faith. Consequently, we
will only discuss the ramifications of the peti-
tion itself.

1`:§:15 Page 46 of 61

955 FEDERAL REPO

ER, 2d SERIES

(a) ROBERT BRIGGS: Purchase of
various Promissory Notes supposedly se-
cured by assignments of Deeds of Trust
with interest-only monthly payments
which are now delinquent, some with
said Notes have matured and are unpaid,
in the aggregate amount of approximate-
ly $137,500.

E.R. at 17.

While the bankruptcy court held that this
petition came too late to secure the Briggs’
position ahead of the trustee’s, the district
court determined that under Washington
law:

this language is sufficient to put an ordi-
narily prudent person on inquiry of the
Briggs’ interest in the real property in
the form of Deed of Trust. Certainly,
the language creates a circumstance
which raises a duty to require further
inquiry by the trustee to determine if
there is a Deed of Trust. A reasonably
diligent inquiry would have disclosed the
unrecorded deeds of trust.

E.R. at 17-18.

While the bankruptcy court determined
as a matter of law that inquiry notice that
is simultaneous with filing “comes too
late," the district court held that the filing
would put the trustee, once appointed, on
inquiry notice.

We are persuaded by the district court’s
holding. There is no practical reason why
a trustee should not be put on inquiry
notice by the very petition that created his
position. A trustee who has not yet been
appointed can hardly argue that he has
been prejudiced by being charged with no-
tice by the petition. Secondly, there is an
abundance of authority making clear that
state law determines a bona fide purchas-
er’s status.4 If the petition satisfies Wash-
ington law, the trustee has been put on
inquiry notice.

4. See In re Washburn and Roberts, 795 F.2d at

872; ln re Tleel, 876 F.2d at 772; ln re Man`no,

813 F.2d at 1565; ln re Torrez. 63 B.R. 751l 754

(9th Cir.BAP1986), affd 827 F.2d 1299 (9th Cir.
1987).

Exhibit 33 ;

CaS€ 14-50333- tb DOC 426 Entered 10/16/18 11249_:15 Page 417

IN RE PROFESSIONAL INV. PROPERTIES OF AMERICA 9
ciceanss de 623 (91h cir. 1992)

“The burden of establishing that a pur-
chaser had prior notice of another’s claim,
right, or equity, rests upon the one who
asserts such prior notice.” Glaser v. Hol-
dorf 56 Wash.2d 204, 209, 352 P.2d 212,
215 (1960) (citations omitted). In Miebach,
the court noted that because the plaintiff
was an experienced businessman and the
debtors still had possession of the property,
making continuous improvements on it, the
plaintiff was on at least inquiry notice of
their claim to the property. Idn 685 P.2d at
1077-78.

In Peterson v. Weist, 48 Wash. 339, 93 P.
519 (1908), the deed delivered to the plain-
tiff’s vendor contained a reservation clause
which stated:

Saving and reserving therefrom all the

timber of every kind and character now

thereon, except cedar, reserving also the
right to pass over the premises wherever
necessary to remove the timber herein
reserved; possession to be given of the
timber and roads when A.C. Mowry’s
time is up upon the timber, viz.: 3 years
from Feb. 10, 1902.
Id. at 340, 93 P. at 519.

The appellants in Peterson conceded they
were aware of the reservation but did not
know of the time allowed for removal. The
court had no sympathy: “If they had no
notice of the time allowed for removal of
the timber it was solely because they made
no inquiry. They could not blindly rely on
the statement of their vendors and they
made no inquiry from any other source.”
Id. (citations omitted).

This case is similar. The involuntary
petition indicated the very people who insti-
gated the bankruptcy proceedings held a
deed of trust. This petition should have
raised the trustee’s suspicions and com-
pelled him to inquire further. Since this
was an involuntary petition, the trustee
need only have contacted the Briggs to
determine their specific interest. In fact,

5. 4.28.325 reads in relevant part:
ln an action in a United States district court
for any district in the State of Washington
affecting the title to real property in the State
of Washington, the plaintiff, at the time of
filing the complaint may file with the
auditor of each county in which the property

the trustee had a duty to inquire as to the
nature of the Briggs’ claim once he was
appointed.

The bankruptcy court’s findings of fact
support this holding even if its conclusions
of law do not. The court determined that
“a reasonably prudent purchaser of the
debtor’s property would be placed on notice
of the bankruptcy pleadings from the time
of their being filed.” This statement is
consistent with the district court’s holding
that the petition simultaneously provided
notice to the trustee. Consequently, while
we adopt the bankruptcy’s court’s findings
of fact, we hold that the district court
arrived at the correct legal conclusion.

Finally, the trustee argues that pursuant
to RCW 4.28.325, the Briggs were required
to file a lis pendens with the auditor of the
county in which the property was situated.5

[11] The filing of a lis pendens in con-
nection with a lawsuit against the record
title holder of real property gives construc-
tive notice of an action to subsequent pur-
chasers from the record title holder. In re
Gurs, 27 B.R. 163, 165 (9th Cir.BAP1983)
(citing similar California law). The trustee,
however, suggests that this is a require-
ment before he can receive constructive
notice. We disagree. Although the stat-
ute indicates that filing a lis pendens pro-
vides constructive notice to the world, it
does not suggest that this is the exclusive
method of providing constructive or inquiry
notice. Miebach indicates that the proper
focus is on whether the purchaser has any
knowledge or information or facts which
would put an ordinarily prudent man upon
inquiry. Id. 685 P.2d at 1078. The Briggs
argue that any lis pendens filed by the
Briggs prior to the filing of their involun-
tary creditor’s petition would have been
invalid. There was no pending action at
that time and an action must be in fact
pending for a lis pendens to be valid. Dun-

is situated a notice of a pendency of the ac-
tion.... From the time of the filing only
shall the pendency of the action be construc-
tive notice to a purchaser or encumbrancer of
the property affected thereby

(Emphasis added.)

.._4,‘7..

 

._~_

 

 

 

 

Exhibit `7)3'

  
 
 

 

630

ham 1). Tabb, 27 Wash.App. 862, 866, 621
P.2d 179, 181 (1980). Their argument has
logic but we find determinative the fact
that the lis pendens was not the only meth-
od by which constructive notice could be
established The petition, itself, provided
adequate inquiry notice. Once the trustee
was appointed, he had a duty to investigate
the Briggs’ deed of trust.

AFFIRMED.

UNITED STATES of America,
Plaintiff-Appellee,

V.

Wayne Richard ALLEN, Jr.,
Defendant-Appellant.

No. 90-50666.

United States Court of Appeals,
Ninth Circuit.

Submitted Jan. 8, 1992 *.
Decided Jan. 31, 1992.

Defendant was convicted of drug-relat-
ed charges after the United States District
Court for the Southern District of Califor-
nia, Earl B. Gilliam, J., denied defendant’s
motion to dismiss indictment for out-
rageous Government conduct Defendant
appealed. The Court of Appeals held that
Government’s consent to and participation
in operation of facility which supplied
chemicals used in manufacture of metham-
phetamine was not neither outrageous nor
misconduct.

Affirmed.

* The panel finds this case appropriate for submis-
sion without oral argument pursuant to Ninth
Circuit Rule 34-4 and Fed.R,App.P. 34(a).

l. Two unconsolidated cases before this panel
along with Allen’s raise the same issue. See
United States v. Nichols, Nos. 90-50285, 90-

...48..

Case 14-50333€:6 Doc 426 Entered 10/16/18 11:49:15 Page 48 of 61

955 FEDERAL REPORTEHd SERIES

1. Criminal Law @=36.5

Indictment will be dismissed if Govern-
ment misconduct is so outrageous that it
results in violation of due process; unsavo
ry conduct alone will not cause dismissal of
indictment. U.S.C.A. Const.Amends. 5, 14.

2. Constitutional Law \3=257.5
Criminal Law @36.5

Government’s consent to and partic-
ipation in operation of facility for supply of
chemicals used in manufacture of metham-
phetamine, including the purchase of adver-
tising to generate business, camera surveil-
lance of premises, and use of law enforce-
ment officer as under cover employee of
supplier was not misconduct which mandat-
ed dismissal of drug-related charges; man-
ufacturers were not denied due process
since each could resort to hundreds of sup-
ply houses. U.S.C.A.'Const.Amends. 5, 14.

Inge Brauer, Brauer & Sharpe, San Die-
go, Cal., for defendant-appellant

Randy K. Jones, Asst. U.S. Atty., San
Diego, Cal., for plaintiff-appellee

Appeal from the United States District
Court for the Southern District of Califor-
nia.

Before FARRIS, NOONAN and TRO'I'I‘,
Circuit Judges.

PER CURIAM:

Wayne Richard Allen appeals the district
court’s denial of his motion to dismiss the
indictment against him on the ground of
outrageous government misconductl We
affirm.

In 1985, one Charles Hill organized Tri-
ple Neck Scientific, a chemical supply
house patronized by Allen and the source
of information that Allen was involved in
the manufacture of methamphetamine. At
about the same time, Hill contacted the

50209, 90-50286, 90-50319, 90-50320, 90-50322,
90-50323, 90-50349, 956 F.2d 276 (table) (9th
Cir.1992); United States v. DaSilva, 953 F.2d
1388 (table). The government conduct chal-
lenged in those cases is the same conduct that
Allen challenges here,

Exhibit ;'£’-:'S”'

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 1124 215 Page 49 Oi 61

, b

l HASTlNGS COLLEGE GF T.‘iE LAW LIBRARY

REPORTS OF CASES

DETBR.MINED IN

THE SUPREME COURT

OF' THE

STATE OF CALIFORNIA

RANDOT.PH V. WHITING

REPORTER

VOLUME 176

sAN FnANcrsco
BANCROFT_WHIT;\’EY CGMPANY
1919

°"49” Exhibit 59

[176 Cal.

oved the
~‘tate was
;`88, [144
152 Pac.

showing,
that the
care and
nd hence
' or con-
)pointed.
that the
ent, may
either of
intcd by
s of the
e estate
ind gone
an unfit
iild had
intended
t person
relating

ion thus
ler, and
and the
' person
las been
nlcr in-
c estate,
r not is
rich the
ardship
nce for
. a case

neither

  

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 50 Oi 61
l

i

w

Oct. 1917.] MAiz'riN v. SUPEmoR CoURr_ 289

[S. F. No. 8213. In Bank.-October 11, 1917.]

ANDREW MARTIN, Petitioner, v. SUPERIOR COURT OF
ALAMEDA COUNTY et al., Respondents.

Coriurorz Law As RuLE op DEclsloN_CoNsrnUc'rioN or PoLiricAL Cone,
SEC'I'!ON 4468.-Section 4468 of the Political Code, making the
common law of l-`.ngland the rule of decision in all courts of the
state so far as not repugnant to or inconsistent with the constitu-
tion of the United States or the constitution or laws of this state,
had in contemplation the whole body of common-law jurisprudence
as it stood, influenced by statute at the time when the code section
was adopted, and embraced equity also in its contemplation

lD.-_SU!NG m Fonius PAUans--Powr:as or ENGLisH CouRT.-The
power to remit fees was one of the inherent powers of the English
courts quite independently of statute

Some m FoaMA PAUPsms_Pownns or Sui>mzioa (k)Uar.-The power in
this state to admit suitors in forma pauperis exists in our courts of
general jurisdiction without statute.

lD.-Jusrlcrs' Couars-CoNs'mUchon or Sr:crioN 91, Cons or CrvIL
Paocr:nuni-:._It is quite plain that the legislature by this section,
recognizing the power of court’s of record to admit suitors in forma
pauperis expressly conferred the power upon inferior courts of
limited jurisdiction with the design to save all question.

I.n._Powr:Rs or Couar No'r Cnar.m.m ar SrAruri-:._Statutes, such al
section 4295 of the Politieal Code, and other general statutes dealing
with thel collection and disposition of fees, have reference only to
cases where the court has not remitted the fees and are neither
individually nor collectively susceptible of the construction that they
were designed to deny to the courts the exercise of their inherent
power to remit fees

lo.»SuFi/lcle.\'cr or FACTS-Ama:<r.v‘s Co:<rr.\'or..\:'r Ir\"ri:irrts'r.~--InA
formation and belief of the judge that an attorney has a contingent
inteer or fee dependent on the outcome of the lltigat:on does not
justify refusal of permission to sue t'n forma pauperis in a proper
case.

In.~R.icn'r m .TURY TaiAr,.-One who is permitted to sue \\'iil)out pay-
ment of court fees is not by their remission deprived of his right
to a trial by jury.

In._E:<'m'ri.lr~:o Morios PAPrns.-_A notice of motion for leave to
further prosecute in forma pauperis is not misleading because
entitled as a notice of motion “for leave to sue.”

ln.--L’sr‘. iN }"i:ri'r'io.\x or Tr:n.\i “FoitnA PAurr:Ris.”--'I‘he use in the
moving papers of the term forma pauperis su@ciex:tly identifies

oLxxvl c.i,_ig

.._5>_..

Exhibit §§

CaS€ 14-50333- tb DOC 426 Entered 10/16/18 111ng

200 M.\a'rm v. Suf>muua Coum'. [176 Cal.

the motion to be made, although those words are not found in any

 

statute,

in --Ricn'r 'ro Paosscurr. Ac'rlo:~x._(lnc who has paid the original nling
fees on commencing an action is not thereby debarred from the
right to apply for a remission of subsequent fvcs.

ln.-Arr'n)Avl'r or Mslu'rs._An affidavit ot merits is not a prerequisite
to a motion for leave to prosecute an action in forma pauperis

APPLICATION for Writ of Man<late to be directed
against the Supei'ior Court of the County of Alameda. Hon.

T. W. Harris, Judge.
The facts are stated in the opinion of the court.

Elwin B. Carson, and C. A. Linn, for Petitioner.

D. C. Dutton, for Respondents.

Alden Ames, for Legal Aid Society, Amicus Cun'ae.

HENSI-IAW, J.-Plaintit? commenced this action in the
superior court of the county of Alameda against Ergo A.
I\iajors, to recover damages for the death of plaintiff ’s minor
daughter, alleged to have been occasioned by the wrongful
acts of Ergo A. Majors. After the commencement of this
action this petitioner, who is a day laborer, married and the
father of ten minor children, all of whom are living and de~
pendent upon him for support, sought leave of the court to
be allowed to prosecute his action in forma pauperis His
application was supported by an adiclavit to the effect that,
saving for his chose in action, he was not possessed of more
than $25, and that no one saving himself was interested in
the successful prosecution of the action. The superior court
denied his application He sought by mandate from the court
of appeal to secure an order directed to the superior court of
Alameda County compelling the latter court to grant his ap-
plication. The court of appeal declined to issue the mandate,
assigning no reasons for its order refusing to issue the writ
lt was in effect a dismissal Application then being made by
petitioner to this court, an alternative writ of mandate was
i.-'sued.
The fundamental question thus presented is of the right of
the petitioner to proceed with the prosecution of his action in
the superior court in forma ;;nu.pero`.e. and therefore without

...5[..

Page 51 of 61

 

Exhibit 39

Oct. 15

 

the pay
sitliary
sorted
p]ieatio
of resin
Of thOS¢
the Cod
the se\'
contrae
erty_ _
sion, to
any, the
Furtl
p. 188)
verdict
Pay the
jury be
the fees
the jur.'
Code fc
forming
in procc
fees, ex(
and any
or body
upon tht
is it ma
services
perior w
“In tA
quired d
for trial
money n
such da;
money s
The jur:
the p;m',;
the same
tO this
depositin
We ha
laws whi
laws tha

176 Cal.
nd in any

;inal Eliog
from the

rerequilits
aupen`s.

directed
a. Hon.

1 in the
Ergo A.
’s minor
vrongful
of this
and the
and de-
court to
~is. His
ect that,
of more
‘ested in
or court
;he court
court of
t his ap-
nandate,
:he writ
made by
iate was

right of
action in
without

  

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 1159:15 Page 52 Of 61

hill

 

Oct. 1917.] MARTIN v. St.:rsmos, Cous'r. 291

 

the payment in advance of the legal fees Certain minor sub-
sidiary questions are raised by rcspondcnts, going to the as-
serted insuti‘iciency of the papers filed in support of the ap-
plication made to the superior court, but the principal answer
of respondents is based upon our laws and their construction
of those laws. Thus it is pointed out that by section 631 of
the Code of Civil Procedure, “Trial by jury may be waived by
the several parties to an issue of fact in actions arising on
contract, or for the recovery of specific real or personal prop-
erty. . . . 5. By failing, at the beginning of each day’s ses-
sion, to deposit with the clerk the jury fees and, if there be
any, the mileage for such day.”

Further, that the statutes of 1871-72 (Stats. 1871-72,
p. 188) declare that in civil cases the party in whose favor
verdict is rendered, before the same shall be entered, shall
pay the jury fees, and that if in any trial in a civil case the
jury be for any cause discharged without finding a verdict,
the fees of the jury shall be paid by the party who demanded
the jury. Still furthcr, that section 4295 of the Politica.l
Code forbids state, county, and township officers from per-
forming any service for which fees may be required (saving
in proceedings on habeas corpus) without prepayment of such
fees, excepting from the operation of this law only the state
and any county, city, city and county, public oiiicer, board.
or body acting in his or its official capacity, and that only
upon the payment by any person of the fees required by law
is it made the duty of the ofiiccr to perform the required
services. And, iinally, we are referred to a rule of the su-
perior rr»u!'t of the county of Alameda to the following eli'ect:

“In the trial of a civil action by a jnry, each party is re-
quired daily, during the trial, at or before the ease is called
for trial each day, to deposit with the clerk the amount of
money necessary to pay the jury fees. including mileage for

_such day and one-half of the reporter’s fees. Ont of the

money so deposited the clerk shall pay the reporters l`ees.
The jury fees shall be paid out of the moneys deposited h_v
the party who is required l»_v `the statutes of this state to pay
the sanic. All moneys not required to be paid out pursuant
to this rule shall be returned by the clerk to the party
depositing the same.”

We have thus been at pains to set forth all of the written
laws which respondents pr¢-s¢'»nt\ since it is h_v virtue of these
laws that they insist that the order ol` the superior court of

..»52..

Exhibit 331

Case 14-50333- tb DOC 426 Entered 10/16/18 11:4:935 Page 53 of 61

292 MAs'rlN v. SUPERxos Cousr. [176 Cal.
Alameda County refusing to grant petitioner’s application
was well founded. Indeed, they go further and assert that
by virtue of these laws the court had no power to grant the
application. Herein their argument is that the right of one
so to commence, and having commenced to prosecute, his ac-
tion in forma pauperis is a right unknown to the common
law; it exists only by virtue of statute and goes no further
than the statute permits; that in the English law it owed its
origin solely to statute, .\’ext (so runs respondents’ argn~
ment) our adoption of the English common law as the basis
of our jurisprudence was an adoption of lex mm scripta, the
immemorial usage and custom out of which grew the common-
law system, and, therefore, the English statutes, however
ancient, form no part of the body of that law. Finally, the
argument is that under the English law the authority of the
court to waive fees under a pauper’s application rested wholly
upon statute and formed no part of the inherent common-law
power of those courts. From this the conclusion is advanced,
as being unescapable and controlling in the matter, that as our
statutes have not in terms, nor yet by necessary implication,
vested our courts with power to waive fees upon such poor
man ’s petition, it cannot be done.
bittle need be said as to the meaning of the language of our
Political Code (section 4468), which makes the common law of
England, so far as it is not repugnant to nor inconsistent with
our constitution and laws, the rule of decision in all the courts
of this state. Learned, indeed exhaustive, discussions of the
matter will be found in 8 Cyc. 366, and the note in 30 (1913
ed.) Am. & Eng. Ann. Cas, 1222, 1252, [Ann. Cas. 1913E,
1222, 1252], But as the matter seems to be seriously pressed
upon the attention of this court, under the statement that
we have not distinctly defined the meaning of this section
of the Political Code, and as it is further said that our
decisions adverting to the matter (such as People v. Vasqu.ez,
9 Cal. App. 548, [99 Pac. 982]; E'x parte Ka/rlson, 160 Cal.
382, [Ann. Cas. 1912D, 1334, 117 Pae. 447] ; Peters v. Peters,
156 Cal. 34, [23 L. R. A. (N. S.) 699, 103 Pae. 219]; City
of Pasadena v_ Su.perz`or Court, 157 Cal. 794, [21 Ann. Cas.
1355, 109 Pae. 620] ; Esta.te of Sutro, 155 Cal. 733, 102
Pac. 920] ; McDam'cl v. (,'u.'mm'i.ngs, 83 Cal. 518, [8 L. R. A..
575, 23 Pac. 795]; Estatc of Fa£r, 132 Cal. 534, [84 Am.
St. Rep. 70, 60 Pac. 442, 64 Pac. 1000]), point to the

_..5'3._.

Oct. 19'

 

COnclusi
C()'.le ;ll
to the ll
it is her
complt-t
legislati,
the code
rules an
to take i
broaden
sive ena
hold th:‘
]aW” ha
denee as
code sec
braeed z
eoadjutc
of this n
v. Walk1
236, 70
done by
that lang
system t.
to nor ii
We need
On so pl;
struction
put upoi
suitors i:
the eomn
of the U-
to remec`
such sub.‘
still furt
for this
(Norfh l
sion, 174
McCo/frg
824].)
But _qn
the contr
courts to

Exhibit 39

176 Cal.

)lieation
aert that
rant thc
t of one
, his ae-
common
further
owed its
s’ argu-
;he basis
ipta, the
common-
however
ally, the
;y of the
d wholly
mon-law
dvanced,
at as our
)lication,
ich poor

ge of our
m law of
tent with
he courts
is of the
30 (1913
;. 1913E,
z pressed
lent that
s section
that our
Vasquez,
160 Cal.
v. I’etcr's,
93 ; City
inn. Cas.
733, 102
L. R. A.
[8~1 Am.
t to thc

  

Case 14-50333cbtb DOC 426 Entered 10/16/18 115:15 Page 54 of 61

l

Oct. 1917.] MARTIN v. SUPsRion Cous'r. 293

conclusion that the language of the section of the Political
Code above mentioned is to be construed as referring solely
to the lex mm scriptu, the common law unmodified by statute,
it is here proper to say that such a view of our decisions is
completely mistaken It would be strange, indeed, if our
legislature should have designed to limit the applicability of
the code section to the ancient and frequently most barbarons
rules and customs of the common law, and in so doing refuse
to take into account the mitigation of their harshness and the
broadening of the rules themselves which followed the succes-
sive enactments of the English statutcs. To the contrary, we
hold that our legislature in its use of the phrase “common
law" had in contemplation the whole body of that jurispru-
dence as it stood, influenced by statute, at the time when the
code section was adopted. And more than that, that it em-
braced also in its contemplation the great handmaiden and
coadjutor of the common law, equity. And in exemplication
of this we need but refer to the language of this court in Katz
v. Walkz'nshaw, 141 Cal. 116, [99 Am. St. Rep. 35, 64 L. R. A.
236, 70 Pac. 663, 74 Pac. 766]. Manifestly no harm can be
done by this construction of the language of the code, since
that language itself limits the applicability of the common-law
system to such of its rules and principles as are not repugnant
to nor inconsistent with the spirit of our own law. And if
we needed further support than that given by pure reason
on so plain a proposition, it can be found in the similar con-
struction which the supreme court of the United States has
put upon the language of one of its own statutes, “saving to
suitors in all cases the right of a common-law remedy where
the common law is competent to give it.” The supreme court
of the United States construes this language not to be limited
to remedies as they existed at common law, but to embrace
such substituted remedies as might be provided by statute, and
still furthcr, to such relief as equity might aHord, equity being
for this purpose considered as a branch of the common law.
(Norfh I’m~z` w S'{m.mship CO. v. Industrial Accideni Commis-
sion, 174 Cal. 346, []63 Pac. 199]; Knapp, Stout d`: Co. v.
MrCu/j'rey, 177 U. S. 638, [44 L. E'd. 921, 20 Sup. Ct. Rep.
824].)

But quite independently of this determination, there is still
the controlling fact that thc power of the English common-law
courts to remit fees on petition in forma pauperis did not have

 

" 54" Exhibit as

CaSe 14-50333- tb DOC 426 Entered 10/16/18 11:49:15 Page 55 Of 61

294 MAa'riN v. SUPEmos Cooa'r. [176 Cal.

 

its origin in any statute, but was in fact exercised as one of
the inherent powers of the courts themselves, quite independ-
cntly of statute_ And this one would naturally expect to find
since, imperfect as was the ancient common-law system, harsh
as it was in many of its methods and measures, it would strike
one with surprise to be credibly informed that the common-
law courts of Eugland shut their doors upon all poor suitors
who could not pay fecs, until parliament came to their relief.
F.\'en greater would be the reproach to the system of juris-
prudence of the state of California if it could he truly de-
clared that in this twentieth ccntury, by its codes and statutes,
it had said the same thing, and yet this is precisely the posi-
tion which respondents to this application take.

Respondents do cite certain authorities, such as Hoey v.
.llcCarthy, 124 Ind. 466, [24 N. E. 1038] ; Campbell v. Ch£cago
& Northwestern Ry. Co., 23 Wis. 490; 11 Cyc. 200, where it is
declared that this power rests upon statute, and therefore
cannot be exercised saving under the statute, An examina-
tion satisfies us that this error in the declaration of these
courts and others has arisen from a misconstruction of the
language of Blackstone’s Commentaries. He declares as fol-
lows: “And paupers, that is, such as will swear themselves
not worth five pounds, are, by statute (Stats. 11 Hen. VII,
c. 12), to have original writs and subpoenas gratis, and coun~
sel and attorney assigned them without fee; and are excused
from paying costs, when plaintitfs, by the statute (Stats. 23
Hen. VIII, c. 15), but shall suffer other punishment at the dis-
cretion of the judges. And it was formerly usual to give such
paupers, if nonsuited, their election either to be whipped or
pay the costs: though that practice is now disused.” lt will
be noted that Blackstone does not found the existence of the
power upon statute. He is merely discussing the exercise of
the power under existing statutes, which is of course a wholly
different matter. But a very brief review will establish that
the power was an existent power, recognized and exercised
before the enactment of these or other acts of parliament.
'I‘hus says Marshall in his “Law of Costs in all Suits and

l’roceedings in Courts of Common Law” (page 347) : “With
a view to enable such poor persons as have not ability to pay
the expenses incidental to the prosecution of au action to en-
force their rights, thc_v ma_\', upon such inability being shown,
be admitted to sue in forma pauperis When so admitted the

....55-.

 

 

Oct. 191

plaintiff
entitled
render 1
as regal
common
to pay
enter th
In the
p. 1093,
behalf 0
charged
paupers
court ag
to asses-
suffered
election.
1254, the
plaintiff
cation to
be made
plaintiH
his assoc
court to 1
the chief
c. 12, an;
In the le
Manning
in the Sl
that act,
would sw
the office
court the
that the 1
tiif was c
dante lite
J., added
charged.
is that us
pauperis
parted b;
Those dec
have l)eer

Exhibit 39

176 Cal.

s one of
idepend-
:t to find
m, harsh
ld strike
common-
r suitors
ir relief.
of juris-
ruly de-
statutes,
the posi-

Hoey v.
Ch£cago
iere it is
herefore
¢xamina-
of these
1 of thc
s as fol-
amselves
an. VII,
id coun-
excused
;tats. 23
the dis_
ive such
pped or

It will
e of the
_»rcise of
\ wholly
ish that
xcrcised
liament.
iits and
“With
' to pa_\‘
n to cn-
'shown,
ned the

 

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 113215 Page 56 Of 61

b

Oct. 1917.] MAme -v. Sursaioa Cuua'r. z‘J;)

 

plaintiff is exempt from the payment of court fees, and he is
entitled to the service of counsel, and of an attorney, who
render their services without reward. This privilege, so far
as regards the exemption from court fees, was conceded at
common law; for where the plaintiff swore that he was unable
to pay for entering his pleadings, the officer was bound to
enter them gratis.”

In the case of Mounford v. Pate, 82 Eng. Rep., Full Reprint,
p. 1093, S. C., 1 Kehle’s Rep. 913, the motion was made on
behalf of a plaintiff applying in forma pauperis to be dis-
charged of costs “there being none at common law and
Daupers thereby discharged.” Discussion followed, and “the
court agreed with Twisden that the continual practice being
to assess costs, the plaintitf (z`n forma pauperis who has
suffered nonsuit) must pay them or submit to be whipt at
election.” In Brunt v. Wardle, 133 Eng. Rep., Full chrint,
1254, the principal question before the justices was whether a
plaintiff upon the institution of his action must make appli-
cation to sue in forma pauperis or whether such order could
be made after the commencement of the action to enable a
plaintiff to prosecute it in forma pauperis Tindal, C. J., and
his associate justiccs held that it was within the power of the
court to make the order after the commencement of the action,
the chief justice saying: “After all. is the Stats. 11 H. VII,
c. 12, anything more than confirmatory of the common law‘l
In the learned report of the Serjeants’ case by my brother
Manning, p. 41, note (d), a case is referred to that occurred
in the Stats. 15 Ed. IV, twenty years before the passing of
that act, from which it appears that at common law if a party
would swear that he could not pay for entering his plcadings,
the oB‘icer was bound to enter them gra.tis,- and that in this
court there was a presignator par les poers. It seems to me
that the proper conclusion for us to come to is, that this plain-
tii¥ was entitled to be admitted to sue in forma pauperis, pen-
dente lile, and that the rule must be discharged," and Maule,
J., addcd: “I am also of opinion that this rule should bc dis-
charged The objection to the order of my brother Coltman
is that thc court has no power to admit a party to sue in forma
pauperis pendente Iite; and the objection is sought to bc sup.
ported by the recent decisions in thc court of cxehcqunr.
’l`l)osc decisions, however, are open to thc observations which
have hecn already made-that they were cases relating to

-\ 6 -¢*
5 Exhibit

3a

Case 14-50333- tb DOC 426 Entered 10/16/18 11:492515 Page 57 Of 61

296 M.\a'rix v. Sorsmos Couar. [176 Cal.

 

costs, and that the attention of the court does not appear to
have been called to the undoubted common-law authority of
the court to admit parties to sue in forma pauperis 'I'he
authority cited by my lord from the Serjeants’ case shows that
so carly as the Stats. 15 Ed. IV it was the established prac-
tice to admit a party to sue in forma pauperis: and various
instances are to be found in the books of parties being so
admitted after the commencement of the suit.” This case,
decided so recently as 1841, may well be regarded as conclu-
sive in its construction of the common law of England and
controlling upon our section of the code making that law the
basis of our jurisprudence, and this quite apart from any con-
sideration of the modifications of the common law of England
worked by acts of parliaxnent.

It is pointed out that our Code of Civil Procedure (section
91) makes express provision for the right of a suitor in a jus-
tice court to prosecute such an action in forma pauperis, while
no such express provision of our statute is made applicable
to our courts of record. Thus section 91 of the Code of Civil
Procedure declares that the payment of fees in advance “shall
not be exacted from parties who may prove to the satisfaction
of the presiding justice that they have a good cause of action
and that they are not of sufficient pecuniary ability to pay the
legal fees.” Again we say that it would be an unmerited
reproach cast upon the legislative branch of our state govern~
ment to hold that it meant to permit a suitor to prosecute his
action in forma pauperis in a justice court, where the amount
involved could not be large nor the consequences of the liti-
gation great, and yet designed to forbid such a poor suitor
from prosecuting his action according to the laws of the land
in a court of rccord, where rights might and could be all-
important and his recovery of the utmost consequences No
such reproach justly attaches. It is quite plain that the legis-
lature, recognizing the power of courts of record to admit
suitors in forma pauperis, designed to save all question in the
ease of inferior courts not exercising common-law jurisdiction,
and that it is for this reason that the power which exists in
our courts of general jurisdiction without statute is expressly
conferred upon the inferior courts of limited jurisdiction

With the powcr in our superior courts thus declared, to
admit suitors to c¢:»nu'nence or having conirucncc(l to prosecute
their actions in forma pauperis in all proper cases, the next

_..57..

 

Oct. 19

 

considc
ments <
questio)
it is ob
intent i
We finc
with th
4295 of
have to
fees, pa
Neither
of the c
deny to
necessa)
cases wi
remitte<
and in .
cient wi
fees to c
Our
urged t
moving
these ap
The pla
declared
in the
return d
that the
being a .
tion, an<
was refu
upon th
more is 1
Of the c~
ground
that the
court, it
that plai
refusing
tight to
cause wit
quacy of

Exhibit 3?¢»~

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11:49:15 Page 58 Of 61

iv

 

176 Cal.
ppear to Oct. 1917.] MaariN v. SUPEaioa COURT. 297
'xority of
~is, The consideration is whether or not thc legislature has by its enact-
mws that ments designed to curtail that power. Quitc aside from the
md prac_ question as to the power of the legislature to do this thing,
1 various it is obvious that only the plainest declaration of legislative
being so intent would be construed as even an effort to do this thing.
his case, We find no such expressed intent All of the statutes dealing
5 conclu- with the payment and prepayment of fees, such as section
and and 4295 of the Political Code, are general in their nature and
,]aw the have to do with the orderly collection and disposition of the
any con- fees, payment or prepayment of which is prescribed by law.
England Neither individually nor collectively are they even susceptible
of the construction that the design of the legislature was to
(section deny to the courts the exercise of their most just and most
in a jus- necessary inherent power. They have applicability to all
1‘3, while cases where the court has not, in the exercise of that power,
)p]icab}e remitted the payment of the fees on behalf of a poor suitor,
of Civil and in every instance the court’s order to this effect is suffi-
le “gha|] cient warrant to every officer charged with the collection of
isfac(ion fees to omit the performance of that duty in the specitied case.
)f action Our next consideration is the narrow one of objections
pay the urged by respondents to the sufficiency of the petitioner’s
imerited mOving papers addressed to the superior court. Certain of
govern~ these appear in the verified return of the judge of that court,
zcute his The plaintiif’s veritied petition before the superior court
amount declared that no person other than himself had any interest
the liti- in the successful prosecution of the action. The judge’s
ir suitor return declares that he had information and belief to the effect
the land that the attorneys for the plaintiff had a contingent interest,
l be all- being a contingent fee, in the successful outcome of the litiga-
ces_ No tion, and that for this added reason the plaintiff’s application
he legis- was refused. But if it be conceded that issue was here joined
o admit upon the direct averment of plaintiff’s petition, something
-n in the more is required as to the nature, source, origin, and soundness
sdiction` 0f the court’s bclief, before its order can be upheld on this
exists in ground. This showing is not made. Yet in view of the fact
xpressly that the attorneys for thc plaintiff were before the superior
ion. court, it could most easily have been made. Next it is said
ared, to that plaintid` was not rcmcdiless, since the order of the court
rusecutc refusing to grant his application deprived him merely of his
the next right to a trial by jury, but left open to him the trial of his

cause without a jury. Little need be said to show the inade-
quacy of such a response Where the suitor was allowed to

 

-53-» Exhibit 57

CaSe 14-50333- tb DOC 426 Entered 10/16/18 11:49:15 Page 59 Of 61

298 MARTIN v. Sm~sanuz Ctu:n'r. [176 Cal.
prosecute in forma pauperis all the rights which were open
to him upon the payment of fees were open to him by virtue
of the order, and every officer was required to perform his
duty without thc payment of fees as fully as though the
legal fees had been paid_ Preciscly ns anciently such a
plaintiff in forma pauperis was entitled to prosecute his
action “after the course of the common law,” so in this state
he is equally entitled to prosecute his action under our con-
stitution and laws, and the right of trial by jury is one of
the most important of thcse. Therefore we will not say that
a suitor who can pay court fees shall have his trial by jury
and the suitor who cannot pay court fees must be content to
go to trial without a jury. The law does not say tliis, and
we will not read such a declaration into the law.
Respondents’ final contention is that petitioner’s moving
papers before the superior court were defective (1) They
were entitled “Notice of l\lotion for Leave to Sue in Forma
Paupcn's,” whereas in fact it was not a motion for leave to
sue, but a. motion for leave further to prosecute the action
in forma pauperis Sufiice it here to say that the misnomer
could have misled, and in fact did mislead, nobody. (2) The
moving papers were imperfect in not defining what was
meant by the request “for permission to prosecute the above-
entitled action in forma pauperis,” since the phrase “z'n
forma pa'ttpcri's” is not used in the statutes of this state. But
we cannot yield acquiescence to the suggestion that the
learned judge or the learned attorneys for the defendant did
not fully understand the meaning of this Latin phrase so
frequently employed in the common law. (3) The moving
papers are said to be deficient in failing to specify the remis-
sion of just what fees was sought by plaintiff It seems
quite manifest that he songht, as he had the right to seek,
the remission of all fees exacted by law. (4) It is said that
there was a failure to show that the application was season-
ably made. What we arc to understand by this i' not made
plain. We have shown, and indeed quoted from the deci-
sions showing, that the right to prosecute in forma pauperis
was fully recognized with the right to e/)-n)mence an action
in forma pauperis The right here sought is the right to
prosecute after the plaintiff lm<l paid the original filing fees
for the commencement of the :iction. (`ert;\inly by having
paid this first fcc he did net t‘.eh:lr himself of the right to

__ 59..

 

n'.ul\'e fn
(5) The
merits n
the facts
at la\\', n
cause of
C"SO?I» V.
66 Cal. f
18, [98
Of this :
support
going to
not calle
mon law
cause of
be “whi]
the supt
asserted
affidavit
over, the
a suf]icie
cause of
sufficient
of satist`.v
action to
supportii
case, the
Nor won
court in
all other
him an t
the requ:
For tl
ing to ;
accorclin;

Mclvir
concurre

Sl:lAV
opinion
the t~li`ec

Exhibit 57

[170 Cui
were open
by virtue
érform his
hough the
ly such a
seeutc his
this state
r our con-
is one of
t say that
d by jury
content to
this, and

’s movin'.'
(1) They
in Forma
r leave to
he action
m isn omer
(2) The
vhat was
he nbqu-
i'ase “in
ite. But
that the
dant did
»hrase so
c moving
le remis-
]t seems
to seek,
mill that
~ season-
zfr! made
lie deci-
n/H/pm'is
n action
ri_'.',ht to
mg fees
having
r::lit to

 

Case 14-50§33-btb DOC 426 Entered 10/16/18 113:15 Page 60 of 61

H.

Oct. 1917.] l\li\rrrin v. St:i-i:mos Coun'r. 299

__ ....._..

make future application for a remission of subsequent fees.
(5) The application was accompanied by an affidavit of
merits made by plaintiff and declaring “that he has stated
the facts of his said suit to said C. A. Linn, Esq., attorney
at la\\', and is advised that he has a aood, sufticient, and just
cause of action against the defeinl:n)t.” Such en ~cs as i\'z'ck-
arson v. California Ii’m'.sin Co., 61 Cal. 268, }’m;)le v. La.rue,
66 Cal. 235, [5 Pac. 157], and Jensen v_ Dorr, 9 Cal. App.
18, [98 Pac. 45], are relied on in support of the dclicie.ncy
of this affidavit of merits 'l`|ie cases are in p<,ii:t, l)nt. to
support such an application as this, an affidavit of merits
going to the justice and suHiciency of the eau e of action is
not called for by our law, nor was it called for by the com-
mon law. At common law the unfortunate suitor whose
cause of action proved to be nonmeritorious stood liable to
be “whipt.” Further, we are advised that the attention of
the superior court was not in any way directed to this
asserted insuti‘ieie.ney in the affidavit of merits An amended
affidavit could and would doubtless have been tiled. More-
over, the case was at issue on matters of fact, and there was
a sufficient showing in the complaint at least of a meritorious
cause of action. Therefore, while the court may mill for a
sufficient affi<‘lavit of merits. or indeed for any other form
of satisfactory evidence before issuing its order allowing an
action to be common/cd in forma pauperis, the need of such
supporting atiidavit becomes very much less when. as in this
case, the action has been brought and is at issue on its f:iets.
Nor would such a defective affidavit of merits justify the
court in refusing to the poor suitor the relief smieht_ if in
all other respects he was entitled to it, without at least giving
him an 0}*)}'»¢)i‘tunity to present an affidavit measuring up to
the requirements of the law.

For these reasons we hold that the court erred in refus-
ing to grant the order prayed for. Let mandate issue
aceordingly.

Melvin, J., L-ziwlor J., L'origan, J., and Angellotti, C. J.,
eoneurred.

SllAW, .l.~--I concur in the judgment and in all of the

opinion of z\lr. Justiee llenshziw except the statements to
the eil`eet that the “ec.:nm<\n law of }",ngland," referred to

“ 60 '“ Exhibit 39

CaS€ 14-50333-btb DOC 426 Entered 10/16/18 11::5]5 Page 61 Of 61

300 Knum>xn v. ALL Pnnsox~'s. [176 Cal.
in section 4468 of the Political Code as the rule of decision
in this state where not repugnant to or inconsistent with our
written law, includes that law “as it stood inliuenced by
statute, at the time when the code section was adoptcd,”
that is, on April 13, 1850. (Stats. 1850, p. 219.) This
proposition, as the opinion shows, is not necessary to the
decision, for the right to sue in forma pauperis existed at
common law in England before any statutes regulatory
thereof were enacted. In 1850 there were in England, I
have no doubt, many general acts of parliament in force
which no one would claim were adopted as parts of our law
by the act of our legislature The statement of what is
included by that section needs more qualification and elabo~
ration than is given to it in the main opinion. I think it
inadvisable to attempt to state any rule on the eubject, e.x-
cept in cases where it is necessarily involved.

Sloss, J., concurred

[S. F. No. 7535. Department One.-October 13, 1917.]

JOHN G. KLUMPKE, Appellant, v. ALL PERSONS, etc.,
Respondents.

Hosssm) me Wxs's-Dzzn_CoNsrnsnanos-Snmcxsncr or Evmnuor.
I.n this action brought under the McEnerney Act to declare old
establish plaintiffs title to a parcel of land, wherein certain pm
sons claiming to be the devisees of the deceased wife of the pillo-
tiE appeared and opposed the plaintid’s claim, it is held the ni-
dence is sumcient to support the finding that thc real considera-
tion for the deed from the husband to the wife under which th¢
defendants claimed ownership was love and affection only il snp'
porte<l by the evidence.

ArPnAn_Uraonnmo or I‘iNnrNGs-Gnonuns._Where the mcmorands’m
tiled in the court helow as to its views concerning the insuflielne'y
of the evidence to support the findings does not purport to sum
all the reasons therefor, on appeal the findings will he upheld \¢
there is any reasonable ground upon which they can be suppr\nd.

APPEAL from a judgment of the Superior Court of the
Cit_v and County of San Fraucisco. George A. Sturtevnnt,

Judge.

'l‘he facts are stated in the opinion of the court

,.61,.

 

Oct. 1917.

R. II. (

 

McCutc
. Loew_v,
Respondcx

SHAW,
McEnci-ne
of land ii
devisees o
plaintif`t`, 1
The judgr
the prope
thereof. '

The tim
was acquit
prior to h`
mary, 188
conveyed a
stated a c<
was no cor
that he am
her death,
continued 1
using it as
duly probe
to respond.
same.

Appellan
the deed w
dence. W¢
Klumpke w
wife. In h
that the lai
In many ot
the course
either expi'
land was tlz
other hand,
not intends
by him to c

Exhibit 39

